UW Compliance - Bayview 4B Run Date - 4/13/2016 4:38:58 PM ANC Loan ID Escrow State Maturity Date Loan Type Mortgage Type Rate Type Original Interest Rate Balloon Flag Original Term Amortization Term Late Charge Percent Late Charge Grace Period Interest Only Period First Interest Rate Change Date First Payment Change Date Next Interest Rate Change Date Next Payment Change Date Margin Initial Rate Cap Periodic Rate Cap Life Rate Cap Life Rate Floor Rate Change Frequency Payment Change Fequency Index Type Occupancy Purpose Appraisal Type Appraisal Date Appraisal Value Contract Sales Price Property Type Lien Position Senior Lien Amount Junior Lien Amount Original LTV Original CLTV Documentation Type DTI Total Income Credit Score PMI Coverage DD Event Level Credit Exceptions Credit Exception Category Cleared Credit Exceptions Compliance Exceptions Compliance Exception Category Cleared Compliance Exceptions Lender Response Subject to Predatory Section 32 Flag TIL APR TIL Status TIL Finance Charge Finance Charge Status Finance Charge Variance HOEPA Points and Fees HOEPA Fee Threshhold HOEPA Points and Fees Status HOEPA Rate HOEPA Rate Status HOEPA High Cost Loan HOEPA Status State Points and Fees State Fee Threshhold State Points and Fees Status State Rate State Rate Status State High Cost Loan Modification Flag Modification Date Mod Rate Type Mod Rate Mod PI Mod First Payment Date Mod Maturity Date Mod Principal Balance Mod is Balloon Mod Comments Prepayment Penalty Period Prepayment Penalty Desc Neg Am Neg Am Amount Teaser Rate Neg Am Pmt Cap Teaser Rate End Date Original PI Seasoned Over 3 Years HUD Exception Category HUD Exception Assignee Liability Non HUD Material Compliance Exceptions Cited XXXXXXX No 11/01/2037 Fixed FHA Fixed No 4 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 3 Exception: -- Rating - 3D; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A 0 N/A 8 PASS No No No Yes *** -- Rating - C; XXXXXXX No 10/01/2037 Fixed FHA Fixed 7 No 4 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 95 95 Full 0 0 0 3 Exception: - Missing FHA Mortgage Insurance Certificate - Rating - 3D; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No No 0 No Yes *** - Missing FHA Mortgage Insurance Certificate - Rating - C; XXXXXXX No 10/01/2037 Fixed FHA Fixed No 4 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 1 Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No Yes 09/29/2012 Fixed 11/01/2012 10/01/2042 No Cure default with capitalization 0 No Yes XXXXXXX No 06/01/2039 Fixed FHA Fixed No 4 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 95 95 Full 0 0 3 Exception: -- Rating - 3D; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A PASS 6 PASS No No No Yes *** -- Rating - C; XXXXXXX No 06/01/2039 Fixed FHA Fixed No 4 15 Primary Refinance Streamlined Stated Value Only XXXXXXX XXXXXXX 1 XXXXXXX XXXXXXX 0 0 Streamline 0 0 0 3 Exception: -- Rating - 3D; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A PASS 6 PASS No Yes 02/15/2012 Fixed 03/01/2012 02/01/2042 No Cure default with capitalization 0 No Yes *** -- Rating - C; XXXXXXX No 12/01/2039 Fixed FHA Fixed No 4 15 Primary Purchase XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 0 3 Exception: Federal FACTA Disclosure-- Rating - 2;Exception: -- Rating - 3D; Missing Docs Yes No PASS PASS N/A N/A N/A N/A 0 N/A 0 N/A No No 0 No Yes *** Federal FACTA Disclosure-- Rating - C;*** -- Rating - C; XXXXXXX No 03/01/2036 Fixed FHA Fixed No 4 15 Primary Purchase 1004C XXXXXXX XXXXXXX Manufactured Housing 1 XXXXXXX XXXXXXX Full 0 0 3 Exception: -- Rating - 3D; Missing Docs Yes No PASS PASS -48.82 N/A N/A N/A N/A 0 N/A 0 N/A No No No Yes *** -- Rating - C; XXXXXXX No 01/01/2038 Fixed FHA Fixed 7 No 4 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 3 Exception: Federal FACTA Disclosure-- Rating - 2;Exception: Missing Document: TIL Final not provided-- Rating - 3D;Exception: -- Rating - 3D; Missing Docs Yes No 0 FAIL 0 FAIL -480870.67 PASS 8 PASS No N/A PASS 7 PASS No No No Yes *** Federal FACTA Disclosure-- Rating - C;*** Missing Document: TIL Final not provided-- Rating - C;*** -- Rating - C; XXXXXXX No 03/01/2042 Fixed FHA Fixed No 4 15 Primary Refinance Streamlined Stated Value Only XXXXXXX XXXXXXX 1 XXXXXXX XXXXXXX Streamline 0 0 0 3 Exception: Maryland MLR Compliance- Missing signed Net Tangible Benefit worksheet, required in the State of Maryland. - Rating - 3D;Exception: RESPA 2010 GFE to Actual Interest Rate- Lender gave borrower a $4.94 credit on line 206 of Hud1 to cure 0% tolerance.Lender used GFE dated 12/2/2011 which shows origination charges of -$1724.58, Hud1 shows origination charges of -$1719.64. - Rating - 3; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A PASS 7 PASS No No 0 No No *** Maryland MLR Compliance- Missing signed Net Tangible Benefit worksheet, required in the State of Maryland. - Rating - C;*** RESPA 2010 GFE to Actual Interest Rate- Lender gave borrower a $4.94 credit on line 206 of Hud1 to cure 0% tolerance.Lender used GFE dated 12/2/2011 which shows origination charges of -$1724.58, Hud1 shows origination charges of -$1719.64. - Rating - C; XXXXXXX No 05/01/2038 Fixed FHA Fixed No 3 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 0 3 Exception: Federal FACTA Disclosure-- Rating - 2;Exception: -- Rating - 3D; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No Yes 11/01/2013 Fixed 11/01/2013 10/01/2043 No Cure default with capitalization 0 No Yes *** Federal FACTA Disclosure-- Rating - C;*** -- Rating - C; XXXXXXX Yes 08/01/2038 Fixed FHA Fixed 6 No 4 15 Primary Purchase XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 97 97 Full 0 0 1 Yes No PASS PASS N/A N/A N/A N/A PASS 7 PASS No Yes 03/25/2011 Fixed 06/01/2011 05/01/2041 No Cure default with capitalization 0 No Yes XXXXXXX Yes 02/01/2039 Fixed FHA Fixed No 4 15 Primary Refinance Rate/Term Stated Value Only XXXXXXX XXXXXXX 1 XXXXXXX XXXXXXX Streamline 0 0 0 2 Exception: Federal FACTA Disclosure-- Rating - 2; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A PASS 7 PASS No Yes 11/01/2012 Fixed 12/01/2012 11/01/2042 No Cure default with capitalization 0 No Yes *** Federal FACTA Disclosure-- Rating - B; XXXXXXX No 11/01/2037 Fixed FHA Fixed No 4 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 3 Exception: -- Rating - 3D; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No Yes 12/28/2010 Fixed 5 02/01/2011 01/01/2041 No Cure default with capitalization 0 No Yes *** -- Rating - C; XXXXXXX No 02/01/2039 Fixed FHA Fixed No 4 15 Missing XXXXXXX 0 XXXXXXX 1 XXXXXXX XXXXXXX 0 0 0 0 3 Exception: Missing Document: Incomplete loan images/file- File only contains legal documents including Note, Mortgage and Title but does not contain any of the compliance documents required to complete compliance testing. - Rating - 3D; Missing Docs 2/16/2015-Lender provided copy of FHA MI Cert; UTD No 0 0 0 N/A N/A N/A N/A 0 N/A N/A N/A No 0 No Yes Indeterminable UAL - IL XXXXXXX No 04/01/2040 Fixed FHA Fixed 5 No 3 15 Primary Purchase XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 3 Exception: -- Rating - 3D; Missing Docs Yes No PASS PASS N/A N/A N/A N/A PASS 8 PASS No No 0 No Yes *** -- Rating - C; XXXXXXX No 07/01/2038 Fixed FHA Fixed No 4 15 Primary Refinance Cash-out - Other Missing XXXXXXX 0 XXXXXXX 1 XXXXXXX XXXXXXX Full 0 0 0 3 Exception: Federal FACTA Disclosure-- Rating - 2;Exception: -- Rating - 3D;Exception: Missing Document: Right to Cancel (RTC) not provided-- Rating - 3D;Exception: Missing Document: Incomplete loan images/file- File file contains copies of the note, mortgage, title policy and modification.There were no compliance documents located.Compliance testing could not be completed. - Rating - 3D; Missing Docs UTD No 0 0 0 N/A N/A N/A N/A 0 N/A N/A N/A Yes 11/01/2013 Fixed 4 11/01/2013 10/01/2043 No Cure default without capitalization No Yes Indeterminable *** Federal FACTA Disclosure-- Rating - D;*** -- Rating - D;*** Missing Document: Right to Cancel (RTC) not provided-- Rating - D; XXXXXXX No 03/01/2039 Fixed FHA Fixed No 4 15 Primary Refinance Rate/Term Missing XXXXXXX 0 XXXXXXX 1 XXXXXXX XXXXXXX 0 0 0 0 0 3 Exception: Federal FACTA Disclosure-- Rating - 2;Exception: -- Rating - 3D; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A -3381.08 PASS 8 PASS No Yes 05/01/2013 Fixed 05/01/2013 04/01/2043 No Cure default with capitalization 0 No Yes *** Federal FACTA Disclosure-- Rating - C;*** -- Rating - C; XXXXXXX No 09/01/2041 Fixed FHA Fixed No 4 15 Primary Purchase Missing XXXXXXX 0 XXXXXXX 1 XXXXXXX XXXXXXX 0 0 Full 0 0 0 3 Exception: Federal FACTA Disclosure-- Rating - 2;Exception: -- Rating - 3D;Exception: Initial TIL not provided-- Rating - 3D;Exception: Initial GFE not provided-- Rating - 3D; Exception: Missing Document: Incomplete loan images/file- File only contains legal documents including Note, Mortgage and Title Policy, but does not contain any of the compliance documents required to complete compliance testing. - Rating - 3D; Missing Docs UTD No 0 0 0 N/A N/A N/A N/A 0 N/A N/A N/A No 0 No No Indeterminable *** Federal FACTA Disclosure-- Rating - D;*** -- Rating - D;*** Initial TIL not provided-- Rating - D;*** Initial GFE not provided-- Rating - D; XXXXXXX No 04/01/2033 Fixed FHA Fixed 6 No 4 15 Primary Purchase Missing XXXXXXX 0 XXXXXXX PUD 1 XXXXXXX XXXXXXX 0 0 0 1 Exception: Missing Document: HUD-1 Final not provided-- Rating - 1;Exception: Missing Document: TIL Final not provided-- Rating - 1; 2/16/2015-Lender provided copy of final hud; 2/16/2015-Lender provided copy of final til; No No PASS PASS N/A N/A N/A N/A N/A N/A N/A Yes 03/27/2012 Fixed 06/01/2012 05/01/2042 No Cure default with capitalization 0 No Yes XXXXXXX No 07/01/2039 Fixed FHA Fixed No 4 15 Primary Purchase XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 3 Exception: -- Rating - 3D; Missing Docs Yes No PASS PASS -4648.61 N/A N/A N/A N/A -4648.61 0 N/A 0 N/A No No No Yes *** -- Rating - C; XXXXXXX No 11/01/2039 Fixed FHA Fixed No 4 15 Primary Purchase XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 0 0 3 Exception: -- Rating - 3D; Missing Docs Exception: Federal FACTA Disclosure-- Rating - 1;Exception: Missing Document: TIL Final not provided-- Rating - 1;Exception: TIL-MDIA 2009 Early TIL Disclosure Status- Missing Initial TIL - Rating - 1; 11.7.14 FACTA included in the follow up file/documentation provided- condition cleared.; 11.7.14 Follow up file/documentation provided- condition remains.; 11.7.14:Initial TIL dated 9/10/2009 and signed by borrower 9/14/2009,included in the follow up file/documentation provided- condition cleared.; 11.7.14: Final TIL dated 10/15/2009, and signed by borrower, included in the follow up file/documentation provided - condition cleared.; Yes No PASS PASS N/A N/A N/A N/A 0 N/A 0 N/A No Yes 07/16/2012 Fixed 09/01/2012 08/01/2042 No Cure default with capitalization No Yes *** -- Rating - C; XXXXXXX No 08/01/2040 Fixed FHA Fixed No 4 15 Primary Purchase XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 3 Exception: -- Rating - 3D; Missing Docs Yes No PASS PASS N/A N/A N/A N/A N/A N/A N/A No No Yes *** -- Rating - C; XXXXXXX No 03/01/2039 Fixed Conventional without MI Fixed No 3 15 Primary Refinance Rate/Term Missing XXXXXXX 0 XXXXXXX 1 XXXXXXX XXXXXXX 0 0 0 0 0 2 Exception: Federal FACTA Disclosure-- Rating - 2; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No No 0 No Yes *** Federal FACTA Disclosure-- Rating - B; XXXXXXX No 05/01/2036 Fixed FHA Fixed No 4 15 Primary Purchase 1004C XXXXXXX XXXXXXX Manufactured Housing 1 XXXXXXX XXXXXXX 95 95 Full 0 0 2 Exception: Federal FACTA Disclosure-- Rating - 2;Exception: TIL Finance Charge Tolerance- Finance charges under disclosed by $226.07.Purchase loan seasoned > 1 year. - Rating - 2W; TIL Exception No No PASS FAIL -226.07 N/A N/A N/A N/A N/A N/A N/A Yes 03/09/2011 Fixed 5 05/01/2011 04/01/2041 No Cure default with capitalization No Yes *** Federal FACTA Disclosure-- Rating - B;*** TIL Finance Charge Tolerance- Finance charges under disclosed by $226.07.Purchase loan seasoned > 1 year. - Rating - B; XXXXXXX No 01/01/2039 Fixed FHA Fixed No 4 15 Primary Refinance Rate/Term Missing XXXXXXX 0 XXXXXXX 1 XXXXXXX XXXXXXX 0 0 0 0 0 3 Exception: Federal FACTA Disclosure-- Rating - 2;Exception: Missing Document: Right to Cancel (RTC) not provided-- Rating - 3D; Missing Docs Exception: Missing Document: HUD-1 Final not provided-- Rating - 1;Exception: Missing Document: TIL Final not provided-- Rating - 1; 2/16/2015-Lender provided copy of final hud; 2/16/2015-Lender provided copy of final til; Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No No 0 No Yes *** Federal FACTA Disclosure-- Rating - B;*** Missing Document: Right to Cancel (RTC) not provided-- Rating - B; XXXXXXX No 11/01/2037 Fixed FHA Fixed 7 No 4 15 Primary Purchase XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX No Doc 0 0 0 3 Exception: Federal FACTA Disclosure-- Rating - 2;Exception: -- Rating - 3D; Missing Docs 11.7.14 Follow up file/documentation provided- condition remains.; 11.7.14 Follow up file/documentation provided- condition remains.; Yes No PASS PASS N/A N/A N/A N/A PASS 8 PASS No Yes 03/10/2009 Fixed 05/01/2009 04/01/2039 No Cure default with capitalization 0 No Yes *** Federal FACTA Disclosure-- Rating - C;*** -- Rating - C; XXXXXXX No 09/01/2040 Fixed FHA Fixed No 4 15 Primary Purchase XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 3 Exception: Missing Document: Incomplete loan images/file- File only contains legal documents including Note, Mortgage and Title Policy, but does not contain any of the compliance documents required to complete compliance testing. - Rating - 1; Exception: -- Rating - 3D;Exception: RESPA 2tatus- Loan terms on GFE are not accurate per the terms of the loan file.GFE shows interest rate of 5.125.Note shows rate of 4.625 - Rating - 3;Exception: RESPA 2omparison-- Rating - 3; RESPA 11.9.14 - New file contains all documents needed to complete compliance testing.Exception cleared.; Yes No PASS PASS N/A N/A N/A N/A PASS 8 PASS No No 0 No Yes *** -- Rating - C;*** RESPA 2tatus- Loan terms on GFE are not accurate per the terms of the loan file.GFE shows interest rate of 5.125.Note shows rate of 4.625 - Rating - C;*** RESPA 2omparison-- Rating - C; XXXXXXX No 12/01/2040 Misc. ARM FHA ARM No 4 15 04/01/2016 05/01/2016 04/01/2017 05/01/2017 1 1 12 12 US Treasury - 1 Year (Weekly) Primary Refinance Streamlined Stated Value Only XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Streamline 0 0 0 3 Exception: -- Rating - 3D; Missing Docs Exception: Missing Document: HUD-1 Final not provided-- Rating - 1; 2/18/2015 - Client provided copy of final HUD-1.Condition cleared.; Yes No PASS PASS PASS 8 PASS No N/A -3837.08 PASS 8 PASS No No 0 No Yes *** -- Rating - C; XXXXXXX No 03/01/2041 Fixed FHA Fixed 5 No 4 15 Primary Purchase Missing XXXXXXX 0 XXXXXXX 1 XXXXXXX XXXXXXX Full 0 0 0 3 Exception: Federal FACTA Disclosure-- Rating - 2;Exception: -- Rating - 3D;Exception: Initial GFE not provided-- Rating - 3D; Missing Docs Yes No PASS PASS N/A N/A N/A N/A PASS 8 PASS No No 0 No No *** Federal FACTA Disclosure-- Rating - C;*** -- Rating - C;*** Initial GFE not provided-- Rating - C; XXXXXXX Yes 11/01/2036 Fixed Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 80 95 Reduced 0 0 1 Yes No PASS PASS -28.7 PASS 8 PASS No N/A N/A N/A N/A Yes 12/01/2011 GPM 2 12/01/2011 11/01/2036 Yes Cure default with Principal foregiveness No Yes XXXXXXX Yes 10/01/2036 5/1 or 5/6 Mos ARM (I/O) Conventional without MI ARM No 5 15 60 10/01/2011 11/01/2011 10/01/2015 11/01/2015 2 5 2 2 12 12 LIBOR - 1 Year (Daily) Primary Refinance Cash-out - Other XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX SIVA 0 0 1 Yes No PASS PASS PASS 8 PASS No N/A N/A N/A N/A Yes 03/01/2012 GPM 2 03/01/2012 10/01/2036 Yes Cure default without capitalization 0 No Yes XXXXXXX No 09/01/2035 Fixed Conventional without MI Fixed 6 No 5 15 Primary Refinance Rate/Term 2055 w/Interior XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 2 Exception: Federal FACTA Disclosure-- Rating - 2; Missing Docs Yes No PASS PASS -25.35 PASS 8 PASS No N/A PASS 6 PASS No No 0 No Yes *** Federal FACTA Disclosure-- Rating - B; XXXXXXX No 04/01/2026 Fixed Conventional without MI Fixed No 3 15 Second Home Purchase XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX SIVA 0 0 2 Exception: Federal FACTA Disclosure-- Rating - 2; Missing Docs No No PASS PASS N/A N/A N/A N/A N/A N/A N/A Yes 04/01/2014 GPM 2 04/01/2014 04/01/2026 Yes Cure default with capitalization 0 No Yes *** Federal FACTA Disclosure-- Rating - B; XXXXXXX Yes 02/01/2036 10/1 or 10/6 Mos ARM (I/O) Conventional without MI ARM No 5 15 02/01/2016 03/01/2016 02/01/2016 03/01/2016 5 2 12 12 LIBOR - 1 Year (Daily) Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 75 75 SISA 0 0 0 1 Yes No PASS PASS PASS 8 PASS No N/A N/A N/A N/A Yes 12/13/2012 Fixed 02/01/2013 02/01/2036 No 0 No Yes XXXXXXX No 08/01/2025 Fixed Conventional without MI Fixed No 5 15 Primary Purchase Stated Value Only XXXXXXX XXXXXXX 1 XXXXXXX XXXXXXX Full 0 0 0 3 Exception: Missing Document: Incomplete loan images/file- File only contains legal documents including Note, Mortgage and Title Policy, but does not contain any of the compliance documents required to complete compliance testing. - Rating - 3D; Missing Docs UTD No 0 0 0 N/A N/A N/A N/A 0 N/A N/A N/A No 0 No Yes Indeterminable XXXXXXX Yes 11/01/2035 5/1 or 5/6 Mos ARM (I/O) Conventional without MI ARM No 5 15 60 11/01/2010 12/01/2010 11/01/2015 12/01/2015 5 2 12 12 LIBOR - 1 Year (Daily) Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX SIVA 0 0 2 Exception: Federal FACTA Disclosure-- Rating - 2; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A N/A N/A N/A Yes 06/01/2013 GPM 2 06/01/2013 11/01/2035 Yes Cure default with capitalization 0 No Yes *** Federal FACTA Disclosure-- Rating - B; XXXXXXX No 08/01/2035 Fixed Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 1 Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No Yes 12/13/2013 Fixed 01/01/2014 08/01/2035 Yes Cure default with capitalization 0 No Yes XXXXXXX Yes 05/01/2035 5/1 or 5/6 Mos ARM (I/O) Conventional without MI ARM No 5 15 60 05/01/2010 06/01/2010 05/01/2015 06/01/2015 5 2 12 12 US Treasury - 1 Year (Weekly) Primary Purchase XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX Full 0 0 2 Exception: Federal FACTA Disclosure-- Rating - 2; TIL Exception No No PASS PASS 0 N/A N/A N/A N/A 0 N/A N/A N/A Yes 04/01/2013 GPM 2 05/01/2013 05/01/2035 Yes No Yes *** Federal FACTA Disclosure-- Rating - B; XXXXXXX Yes 12/01/2036 7/1 or 7/6 Mos ARM (I/O) Conventional without MI ARM No 5 15 84 12/01/2013 01/01/2014 12/01/2015 01/01/2016 5 2 12 12 US Treasury - 1 Year (Weekly) Primary Purchase XXXXXXX XXXXXXX Condo (High Rise) 1 XXXXXXX XXXXXXX 80 80 SIVA 0 0 2 Exception: Federal FACTA Disclosure-- Rating - 2; Missing Docs No No PASS PASS N/A N/A N/A N/A N/A N/A N/A Yes 07/01/2013 GPM 2 07/01/2013 12/01/2036 Yes Cure default without capitalization 0 No Yes *** Federal FACTA Disclosure-- Rating - B; XXXXXXX No 12/01/2035 Fixed Conventional without MI Fixed No 2 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 95 Full 0 0 1 Yes No PASS PASS PASS 8 PASS No N/A N/A N/A N/A Yes 12/20/2010 Fixed 03/01/2011 02/01/2040 No Cure default with capitalization 0 No Yes XXXXXXX No 11/01/2035 Fixed Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX SIVA 0 0 1 Yes No PASS PASS -1805 PASS 8 PASS No N/A -1805 PASS 7 PASS No No 0 No Yes XXXXXXX Yes 09/01/2035 Fixed Conventional without MI Fixed No 5 15 Primary Purchase XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 80 90 SIVA 0 0 1 No No PASS PASS -569 N/A N/A N/A N/A -569 N/A N/A N/A No 0 No Yes XXXXXXX No 12/01/2035 5/1 or 5/6 Mos ARM (I/O) Conventional without MI ARM No 5 15 60 12/01/2010 01/01/2011 12/01/2014 01/01/2015 5 2 12 12 US Treasury - 1 Year (Weekly) Primary Purchase XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 SIVA 0 0 1 No No PASS PASS N/A N/A N/A N/A N/A N/A N/A No 0 No Yes XXXXXXX No 01/01/2036 7/1 or 7/6 Mos ARM Conventional without MI ARM No 5 15 01/01/2013 02/01/2013 01/01/2015 02/01/2015 5 2 12 12 US Treasury - 1 Year (Weekly) Primary Purchase XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 80 95 Full 0 0 2 Exception: Federal FACTA Disclosure-- Rating - 2; Missing Docs No No PASS PASS -40.01 N/A N/A N/A N/A N/A N/A N/A No 0 No Yes *** Federal FACTA Disclosure-- Rating - B; XXXXXXX Yes 03/01/2037 Fixed Rate I/O Conventional without MI Fixed No 5 15 Primary Purchase XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 SIVA 0 0 1 No No PASS PASS -9978.75 N/A N/A N/A N/A -9978.75 N/A N/A N/A Yes 04/01/2013 GPM 04/01/2013 03/01/2037 Yes Cure default with capitalization 0 No Yes XXXXXXX Yes 04/01/2036 10/1 or 10/6 Mos ARM (I/O) Conventional without MI ARM No 5 15 04/01/2016 05/01/2016 04/01/2016 05/01/2016 5 2 12 12 US Treasury - 1 Year (Weekly) Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 80 90 SIVA 0 0 1 Yes No PASS PASS PASS 8 PASS No N/A N/A N/A N/A Yes 06/12/2014 GPM 4 08/01/2014 04/01/2036 Yes Cure default without capitalization 0 No Yes XXXXXXX No 10/01/2035 5/1 or 5/6 Mos ARM (I/O) Conventional without MI ARM No 5 15 60 10/01/2010 11/01/2010 10/01/2015 11/01/2015 5 2 12 12 US Treasury - 1 Year (Weekly) Primary Purchase XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 Full 0 0 3 Exception: Missing Document: HUD-1 Final not provided- Final HUD-1 in file is not stamped by closing agent or signed by the borrower. - Rating - 3D; Missing Docs No No PASS PASS N/A N/A N/A N/A N/A N/A N/A Yes 11/01/2013 GPM 08/01/2013 10/01/2035 Yes Cure default with capitalization 0 No Yes Not Predatory XXXXXXX Yes 11/01/2036 Fixed Rate I/O Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX SIVA 0 0 1 Yes No PASS PASS -1351 PASS 8 PASS No N/A -1351 N/A N/A N/A Yes 07/01/2012 GPM 07/01/2012 11/01/2036 No Cure default with capitalization 0 No Yes XXXXXXX No 09/01/2035 Fixed Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX Full 0 0 1 Yes No PASS PASS PASS 8 PASS No N/A N/A N/A N/A No 0 No Yes XXXXXXX No 06/01/2033 Fixed FHA Fixed No 4 15 Primary Purchase XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 3 Exception: Missing Document: Incomplete loan images/file- File only contains legal documents including Note, Mortgage and Title Policy, but does not contain any of the compliance documents required to complete compliance testing. - Rating - 3D; Missing Docs UTD No 0 0 0 N/A N/A N/A N/A 0 N/A N/A N/A No 0 No Yes Indeterminable UAL - NJ XXXXXXX No 02/02/2038 Fixed FHA Fixed No 4 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 0 3 Exception: Federal FACTA Disclosure-- Rating - 2;Exception: -- Rating - 3D; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No No 0 No Yes *** Federal FACTA Disclosure-- Rating - C;*** -- Rating - C; XXXXXXX No 06/01/2038 Fixed FHA Fixed No 4 15 Primary Refinance Rate/Term XXXXXXX XXXXXXX Single Family Attached 1 XXXXXXX XXXXXXX 95 95 Full 0 0 0 3 Exception: Federal FACTA Disclosure-- Rating - 2;Exception: -- Rating - 3D; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No No 0 No Yes *** Federal FACTA Disclosure-- Rating - C;*** -- Rating - C; XXXXXXX No 07/01/2038 Fixed FHA Fixed No 4 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 1 Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No No No Yes XXXXXXX No 03/01/2039 Fixed FHA Fixed 5 No 4 15 Primary Refinance Streamlined Internal Lender Value XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Streamline 0 0 0 1 Exception: Missing Document: Incomplete loan images/file- File only contains legal documents including Note, Mortgage and Title Policy, but does not contain any of the compliance documents required to complete compliance testing. - Rating - 1; 3/26/2015 - Client provided compliance docs including HUD, TIL and RTC.Compliance testing completed and condition cleared.; Yes No PASS PASS PASS 8 PASS No N/A -913.95 PASS 8 PASS No No 0 No Yes XXXXXXX No 11/01/2039 Fixed FHA Fixed No 4 15 Primary Refinance Streamlined Stated Value Only XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Streamline 0 0 3 Exception: Federal FACTA Disclosure-- Rating - 2;Exception: -- Rating - 3D; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A -1683.15 PASS 8 PASS No No 0 No Yes *** Federal FACTA Disclosure-- Rating - C;*** -- Rating - C; XXXXXXX No 04/01/2036 Fixed FHA Fixed No 4 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 3 Exception: -- Rating - 3D; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A -1335.11 PASS 8 PASS No No 0 No Yes *** -- Rating - C; XXXXXXX No 08/01/2039 Fixed FHA Fixed No 4 15 Primary Refinance Streamlined Internal Lender Value XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Streamline 0 0 0 3 Exception: Federal FACTA Disclosure-- Rating - 2;Exception: -- Rating - 3D; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A -2251.22 PASS 8 PASS No No 0 No Yes *** Federal FACTA Disclosure-- Rating - C;*** -- Rating - C; XXXXXXX No 04/01/2035 Misc. ARM Conventional without MI ARM 3 No 5 15 10/01/2005 11/01/2005 04/01/2015 05/01/2015 1 1 9 6 6 LIBOR - 6 Month (Daily) Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 80 Reduced 0 0 2 Exception: Federal FACTA Disclosure-- Rating - 2; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No Yes 08/09/2011 Fixed 09/01/2011 08/01/2051 No Cure default with capitalization 0 No Yes *** Federal FACTA Disclosure-- Rating - B; XXXXXXX No 02/01/2037 Fixed Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX SISA 0 0 1 Yes No PASS PASS PASS 8 PASS No N/A N/A N/A N/A No 0 No Yes XXXXXXX No 04/01/2037 Fixed Conventional without MI Fixed 6 No 5 15 Primary Refinance Rate/Term XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 80 95 Full 0 0 1 Yes No PASS PASS PASS 8 PASS No N/A PASS 6 PASS No Yes 07/01/2012 Fixed 5 07/01/2012 06/01/2052 No Cure default with capitalization 0 No Yes XXXXXXX No 03/01/2037 Fixed Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 80 80 Reduced 0 0 3 Exception: Missing Document: Security Instrument Rider(s) not provided- Missing _PUD rider to Mortgage - Rating - 3D; Exception: TIL Error: Final TIL signed by all required partiesis blank- TIL in file is indicated to be final, expected funding date same as disbursement date but is not signed or dated by borrower so cannot confirm that borrower received. - Rating - 3D;Exception: Federal FACTA Disclosure-- Rating - 2; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No Yes 05/01/2010 GPM 06/01/2010 03/01/2037 No Cure default with capitalization 0 No Yes *** TIL Error: Final TIL signed by all required partiesis blank- TIL in file is indicated to be final, expected funding date same as disbursement date but is not signed or dated by borrower so cannot confirm that borrower received. - Rating - B;*** Federal FACTA Disclosure-- Rating - B; XXXXXXX No 03/01/2037 Fixed Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term Exterior Drive-by (2055, 1075, 466, 2095) XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 0 0 3 Exception: TIL Error: Final TIL signed by all required partiesis blank- TIL in file is indicated to be final, expected funding date same as disbursement date but is not signed or dated by borrower so cannot confirm that borrower received. - Rating - 3D;Exception: Federal FACTA Disclosure-- Rating - 2; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No Yes 06/01/2012 Fixed 5 07/01/2012 06/01/2052 No 0 No Yes *** TIL Error: Final TIL signed by all required partiesis blank- TIL in file is indicated to be final, expected funding date same as disbursement date but is not signed or dated by borrower so cannot confirm that borrower received. - Rating - B;*** Federal FACTA Disclosure-- Rating - B; XXXXXXX Yes 09/01/2037 Fixed Rate I/O Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Streamline 0 0 3 Exception: Missing Document: HUD-1 Final not provided-- Rating - 3D; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No Yes 03/01/2010 GPM 2 04/01/2010 03/01/2050 No 0 No Yes XXXXXXX Yes 09/01/2036 Fixed Conventional without MI Fixed No 5 15 Primary Purchase XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 0 2 Exception: Federal FACTA Disclosure-- Rating - 2;Exception: TIL Finance Charge Tolerance- Underdisclosed $549.18 purchase loan seasoned > 1 year - Rating - 2W; TIL Exception Yes No PASS FAIL -549.18 N/A N/A N/A N/A PASS 7 PASS No No 0 No Yes *** Federal FACTA Disclosure-- Rating - B;*** TIL Finance Charge Tolerance- Underdisclosed $549.18 purchase loan seasoned > 1 year - Rating - B; XXXXXXX Yes 11/01/2036 Fixed Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX SIVA 0 0 3 Exception: Missing Document: HUD-1 Final not provided- HUD in file is missing signature or true/certified stamp. - Rating - 3D; Missing Docs Yes No PASS PASS -1010 PASS 8 PASS No N/A -1010 PASS 8 PASS No Yes 06/01/2012 Fixed 5 06/01/2012 05/01/2052 No Cure default with capitalization 0 No Yes HUD Deficiency XXXXXXX No 12/01/2037 5/1 or 5/6 Mos ARM Conventional without MI ARM 6 No 5 15 12/01/2012 01/01/2013 12/01/2015 01/01/2016 5 2 11 12 12 LIBOR - 1 Year (Daily) Primary Refinance Rate/Term XXXXXXX XXXXXXX 2 Family 1 XXXXXXX XXXXXXX Reduced 0 0 3 Exception: TIL Error: Final TIL signed by all required partiesis blank- Co-mortgagor's signature has been stricken and initialed. - Rating - 3D;Exception: RTC Error: All required parties did not sign the Right to Cancel- The co-mortgagor's signature has been stricken and initialed. - Rating - 2W; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No Yes 09/01/2013 Fixed 4 09/01/2013 08/01/2053 No Cure default with capitalization 60 Penalty within first 60 months equal to 2% of the amount prepaid No Yes *** TIL Error: Final TIL signed by all required partiesis blank- Co-mortgagor's signature has been stricken and initialed. - Rating - B;*** RTC Error: All required parties did not sign the Right to Cancel- The co-mortgagor's signature has been stricken and initialed. - Rating - B; XXXXXXX No 07/01/2036 5/1 or 5/6 Mos ARM Conventional without MI ARM No 5 15 07/01/2011 08/01/2011 07/01/2015 08/01/2015 5 2 12 12 LIBOR - 1 Year (Daily) Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 Full 0 0 3 Exception: Missing Document: Modification Approval / Workout Agreement not provided- Tape indicates loan has been modified on 07/01/2011, modification Agreement in file 1/1/2010 - Rating - 3D; Exception: Missing Document: HUD-1 Final not provided- Final HUD-1 missing signature or true/certified stamp - Rating - 3D; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No Yes 01/01/2010 5/1 or 5/6 Mos ARM (I/O) 02/01/2010 07/01/2036 No No Yes HUD Deficiency XXXXXXX No 07/01/2037 Fixed Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 80 80 Full 0 0 3 Exception: Missing Document: HUD-1 Final not provided- HUD in file appears to be final but is missing signatures or true/certified stamp - Rating - 3D; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A N/A N/A N/A Yes 10/01/2013 Fixed 4 10/01/2013 09/01/2053 No Cure default without capitalization 0 No Yes XXXXXXX No 01/02/2038 Fixed Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 1 Yes No PASS PASS PASS 8 PASS No N/A PASS 7 PASS No Yes 01/01/2011 GPM 01/01/2011 01/01/2038 No No Yes XXXXXXX No 04/01/2037 5/1 or 5/6 Mos ARM (I/O) Conventional without MI ARM 7 No 5 15 04/01/2012 05/01/2012 04/01/2015 05/01/2015 5 2 12 12 12 LIBOR - 1 Year (Daily) Primary Purchase XXXXXXX XXXXXXX 2 Family 1 XXXXXXX XXXXXXX 80 Reduced 0 0 1 No No PASS PASS N/A N/A N/A N/A N/A N/A N/A No 0 No Yes XXXXXXX Yes 10/01/2036 Fixed Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX SISA 0 0 2 Exception: Federal FACTA Disclosure-- Rating - 2; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No Yes 06/01/2012 Fixed 5 06/01/2012 05/01/2052 No Cure default without capitalization No Yes *** Federal FACTA Disclosure-- Rating - B; XXXXXXX No 12/01/2036 5/1 or 5/6 Mos ARM Conventional without MI ARM No 5 15 12/01/2011 01/01/2012 12/01/2015 01/01/2016 5 2 12 12 LIBOR - 1 Year (Daily) Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 80 SISA 0 0 1 Yes No PASS PASS PASS 8 PASS No N/A N/A N/A N/A No 12 Penalty within first 36 months at 20% allowance equal to 6 months interest No Yes XXXXXXX No 07/01/2037 5/1 or 5/6 Mos ARM (I/O) Conventional without MI ARM No 5 15 07/01/2012 08/01/2012 07/01/2015 08/01/2015 5 2 12 12 LIBOR - 1 Year (Daily) Primary Purchase XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 Full 0 0 1 Yes No PASS PASS N/A N/A N/A N/A PASS 8 PASS No No 0 n/a No Yes XXXXXXX No 02/01/2037 Fixed Conventional without MI Fixed 6 No 5 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 1 Yes No PASS PASS PASS 8 PASS No N/A PASS 7 PASS No Yes 10/01/2012 GPM 2 10/01/2012 03/01/2037 No Cure default with capitalization 0 No Yes XXXXXXX No 04/01/2037 Fixed Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 80 Full 0 0 12 3 Exception: Title: Evidence of title is missing-- Rating - 3D; Exception: Federal FACTA Disclosure-- Rating - 2;Exception: Missing Document: TIL Final not provided- TIL in file is indicated to be final, expected funding date same as disbursement date but is not signed or dated by borrower so cannot confirm that borrower received. - Rating - 3D; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No No 0 No Yes *** Federal FACTA Disclosure-- Rating - B;*** Missing Document: TIL Final not provided- TIL in file is indicated to be final, expected funding date same as disbursement date but is not signed or dated by borrower so cannot confirm that borrower received. - Rating - B; XXXXXXX No 03/01/2037 Fixed Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other Desk Review XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 3 Exception: Title: Evidence of title is missing-- Rating - 3D; Exception: TIL Error: Final TIL signed by all required partiesis blank- TIL in file is indicated to be final, expected funding date same as disbursement date but is not signed or dated by borrower so cannot confirm that borrower received. - Rating - 3D;Exception: Federal FACTA Disclosure-- Rating - 2; Missing Docs Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No No 0 No Yes *** TIL Error: Final TIL signed by all required partiesis blank- TIL in file is indicated to be final, expected funding date same as disbursement date but is not signed or dated by borrower so cannot confirm that borrower received. - Rating - B;*** Federal FACTA Disclosure-- Rating - B; XXXXXXX No 08/01/2037 5/1 or 5/6 Mos ARM (I/O) Conventional without MI ARM No 5 15 08/01/2012 09/01/2012 08/01/2015 09/01/2015 5 1 12 12 LIBOR - 1 Year (Daily) Primary Refinance Rate/Term XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Streamline 0 0 1 Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No Yes 02/01/2010 GPM 2 02/01/2010 01/01/2045 No Cure default with capitalization 0 No Yes XXXXXXX Yes 03/01/2036 Fixed Conventional without MI Fixed 6 No 5 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 2 Exception: TIL Finance Charge Tolerance- Refinance, seasoned >3 years. Under disclosed $121.37. Lender did not include Email and escrow fees in finance charges - Rating - 2W; TIL Exception Yes No PASS FAIL -121.37 PASS 8 PASS No N/A PASS 8 PASS No No No Yes *** TIL Finance Charge Tolerance- Refinance, seasoned >3 years. Under disclosed $121.37. Lender did not include Email and escrow fees in finance charges - Rating - B; XXXXXXX No 10/01/2032 Fixed Conventional without MI Fixed No 5 15 Investment Purchase XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 12 1 No No PASS PASS N/A N/A N/A N/A N/A N/A N/A Yes 03/15/2012 GPM 04/01/2012 03/01/2052 No Cure default with capitalization No Yes XXXXXXX Yes 05/01/2010 Balloon Other Conventional without MI Fixed 9 Yes 36 36 5 15 36 Investment Purchase Land Only XXXXXXX XXXXXXX Raw Land/Other Non-Res Prop 1 XXXXXXX XXXXXXX SIVA 0 0 1 No No PASS PASS N/A N/A N/A N/A N/A N/A N/A Yes 04/01/2010 Fixed 4 05/01/2010 04/01/2020 Yes 0 No Yes XXXXXXX Yes 05/01/2037 Fixed Rate I/O Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX SIVA 0 0 25 1 Yes No PASS PASS PASS 8 PASS No N/A N/A N/A N/A Yes 04/19/2012 GPM 06/01/2012 05/01/2052 No Cure default with capitalization 0 No Yes XXXXXXX Yes 01/01/2037 7/1 or 7/6 Mos ARM (I/O) Conventional without MI ARM No 5 15 01/01/2014 02/01/2014 07/01/2015 08/01/2015 5 1 6 6 LIBOR - 6 Month (Daily) Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 0 0 1 Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No Yes 12/03/2010 3/1 or 3/6 Mos ARM 4 01/01/2011 01/01/2037 Yes Cure default with capitalization 36 Penalty within first 36 months at 20% allowance equal to 6 months interest No Yes XXXXXXX No 09/01/2034 5/1 or 5/6 Mos ARM Conventional without MI ARM No 5 15 09/01/2009 10/01/2009 09/01/2015 10/01/2015 3 5 1 3 6 6 LIBOR - 6 Month (Daily) Primary Refinance Cash-out - Other XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 75 75 Full 0 0 1 Yes No PASS PASS PASS 8 PASS No N/A PASS 7 PASS No Yes 11/03/2011 GPM 2 01/01/2012 12/01/2051 No Cure default with capitalization 0 No Yes XXXXXXX No 09/01/2031 Fixed Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 0 0 2 Exception: TIL Finance Charge Tolerance- Underdisclosed finance charge $207.Appears lender did not include settlement/ escrow fee ($200) in TIL calculation. - Refinance Loan seasoned > 3 years - Rating - 2W; TIL Exception Yes No PASS FAIL -207.26 PASS 10 PASS No N/A N/A N/A N/A Yes 09/15/2009 Fixed 10/01/2009 10/02/2031 No Cure default with capitalization No Yes *** TIL Finance Charge Tolerance- Underdisclosed finance charge $207.Appears lender did not include settlement/ escrow fee ($200) in TIL calculation. - Refinance Loan seasoned > 3 years - Rating - B; XXXXXXX Yes 11/01/2030 Fixed Conventional without MI Fixed No 5 15 Primary Purchase XXXXXXX XXXXXXX 2 Family 1 XXXXXXX XXXXXXX 90 90 Full 0 0 0 25 3 Exception: Missing Document: HUD-1 Final not provided-- Rating - 3D;Exception: Missing Document: TIL Final not provided-- Rating - 3D; Missing Docs 3/19/2015 - Lender provided copy of HUD but it was only Seller side.Still missing Buyer/Borrower HUD.Condition remains. ; UTD No 0 FAIL 0 FAIL -80561.71 N/A N/A N/A N/A N/A N/A N/A Yes 12/05/2011 Fixed 7 01/01/2012 12/01/2051 No Cure default with capitalization No Yes Indeterminable *** Missing Document: TIL Final not provided-- Rating - D; XXXXXXX No 06/01/2036 5/1 or 5/6 Mos ARM Conventional without MI ARM No 5 15 06/01/2011 07/01/2011 06/01/2015 07/01/2015 5 1 6 6 LIBOR - 6 Month (Daily) Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX SISA 0 0 3 Exception: TIL Finance Charge Tolerance- Under-disclosed $88.25.Refinance loan seasoned > 3 yrs. - Rating - 2W;Exception: Michigan Consumer Mortgage Protection Act Compliance - Missing Michigan disclosures: Consumer Caution and Home Ownership Counseling Notice and the Borrower's Bill of Rights. - Rating - 3D; Missing Docs Yes No PASS FAIL -88.25 PASS 8 PASS No N/A 0 N/A 0 N/A No Yes 09/30/2009 GPM 5 11/01/2009 06/01/2036 No Cure default with capitalization No Yes *** TIL Finance Charge Tolerance- Under-disclosed $88.25.Refinance loan seasoned > 3 yrs. - Rating - C;*** Michigan Consumer Mortgage Protection Act Compliance - Missing Michigan disclosures: Consumer Caution and Home Ownership Counseling Notice and the Borrower's Bill of Rights. - Rating - C; XXXXXXX No 01/01/2016 Fixed Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Mobile Home 1 XXXXXXX XXXXXXX 80 80 Full 0 0 1 Yes No PASS PASS PASS 10 PASS No N/A N/A N/A N/A Yes 11/01/2011 Fixed 12/01/2011 11/01/2041 No Cure default with capitalization No Yes XXXXXXX No 06/01/2022 Fixed Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX SIVA 0 0 1 Yes No PASS PASS PASS 8 PASS No N/A PASS 8 PASS No Yes 10/28/2009 GPM 4 11/01/2009 06/01/2022 Yes Cure default with capitalization No Yes XXXXXXX No 12/01/2029 3/1 or 3/6 Mos ARM Conventional without MI ARM No 5 15 12/01/2002 01/01/2003 12/01/2015 01/01/2016 4 2 2 4 12 12 US Treasury - 1 Year (Weekly) Second Home Purchase XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 80 SIVA 0 0 3 Exception: Missing Document: Security Instrument Rider(s) not provided- Missing second home rider to Mortgage - Rating - 3D; Exception: TIL Finance Charge Tolerance- Finance charger underdisclosed by $284.31. Purchase seasoned > 1 year. - Rating - 2W; Missing Docs No No PASS FAIL -284.31 N/A N/A N/A N/A N/A N/A N/A Yes 05/01/2012 Fixed 06/01/2012 12/01/2029 No Cure default with capitalization 0 No Yes *** TIL Finance Charge Tolerance- Finance charger underdisclosed by $284.31. Purchase seasoned > 1 year. - Rating - B; XXXXXXX No 05/01/2044 Fixed Rate Conventional without MI Fixed No 2 15 Investment Purchase 1025/72 XXXXXXX XXXXXXX 2 Family 1 XXXXXXX XXXXXXX 75 75 Full 1 Should be N/A due to investment property but should not result in grade of 3. No N/A 0 N/A N/A N/A N/A N/A 8 N/A N/A No No No ***Unknown Loan Designation (Moodys Rating C) XXXXXXX No 02/01/2043 Fixed Rate FHA Fixed 3 No 4 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Federal FACTA Disclosure Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: RESPA 2010 Estimate Available Through Date Rating - 2 Exception: RESPA 2010 Service Provider Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: RESPA Servicing Disclosure Status Rating - 2 Federal No N/A Pass Pass -0.73 N/A 8 N/A N/A N/A 0 0 N/A N/A N/A No Yes ***Initial Loan Application Status (Moodys Rating C) XXXXXXX No 11/01/2039 Fixed Rate FHA Fixed No 4 15 Primary Refinance Cash-out - Other 1073/465 XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 85 85 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 3 Missing Document Exception: Federal FACTA Disclosure Rating - 2 Yes No Pass Pass -18.39 Pass 8 N/A NO N/A Pass 8 Pass No No No Yes XXXXXXX No 03/01/2039 Fixed Rate FHA Fixed 5 No 4 15 Primary Refinance Streamlined Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Timing Rating - 2 Exception: RESPA Servicing Disclosure Timing Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No No No Yes XXXXXXX No 10/01/2024 Fixed Rate FHA Fixed 5 No 4 15 Primary Refinance Cash-out - Other 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 85 85 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Missing Document: Modification not provided:Tape indicates a modification agreement dated 09/24/2012 which is more recent than the modification located in file dated 09/01/2011.Most recent modification if missing. Rating - 3 General Exception: TIL Finance Charge Tolerance:Payment stream on final TIL does not include monthly MIP collected for the first 22 months. Rating - 2 Exception: TIL-MDIA 2009 Early TIL Disclosure Status Rating - 2 Exception: New Jersey High Cost Borrower Notice:Disclosure required subject to loan being high cost. Rating - 1 Exception: New Jersey High Cost Compliance Rating - 1 Exception: New Jersey High Cost Counseling:Disclosure required subject to loan being high cost. Rating - 1 Exception: New Jersey High Cost Financed Fees Rating - 1 Exception: New Jersey Points and Fees Rating - 1 9.24.15 Compliance re-calculated the loan passes the points and fees test. 9.24.15 Compliance re-calculated the loan passes the points and fees test.Condition cleared. Yes No Pass Fail -1109.11 Pass 8 N/A NO N/A Pass 8 Pass No Yes 09/01/2011 Fixed 5 06/01/2012 08/01/2041 No Yes XXXXXXX No 07/01/2038 Fixed Rate FHA Fixed No 4 15 Primary Refinance Cash-out - Other 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 95 95 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Federal Yes No Pass Pass -1.5 Pass 8 N/A NO N/A N/A 8 N/A N/A No Yes XXXXXXX No 08/01/2047 7/1 or 7/6 Mos ARM Conventional without MI ARM No 5 15 08/01/2014 09/01/2014 08/01/2015 09/01/2015 5 2 12 12 LIBOR - 1 Year (Daily) Primary Purchase 1004/70 XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 80 80 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the note date and is unsigned. Rating - 2 Federal No N/A Pass Pass 0 N/A 8 N/A N/A N/A 0 N/A 7 N/A N/A Yes 02/01/2014 Fixed 2 03/01/2014 02/01/2054 No Yes XXXXXXX Yes 04/01/2033 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: TIL Right To Cancel Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No Yes 07/01/2013 Fixed 2 07/01/2013 06/01/2053 No Yes XXXXXXX No 03/01/2011 7 Year Balloon Conventional without MI Fixed 5 Yes 84 5 15 Primary Refinance Rate/Term 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: TIL Finance Charge Tolerance:Lenders TIL itemization does not include the assignment recording of $14 and $50 administrative fee. Rating - 2 Federal Yes No Pass Fail -64.08 Pass 8 N/A NO N/A 0 0 N/A N/A N/A Yes 07/01/2011 GPM 2 07/01/2011 09/01/2034 No Yes XXXXXXX No 11/01/2034 5/1 or 5/6 Mos ARM (I/O) Conventional without MI ARM No 5 15 60 11/01/2009 12/01/2009 11/01/2015 12/01/2015 5 2 12 12 LIBOR - 1 Year (Daily) Primary Purchase 1073/465 XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 80 80 1 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Missing Document: Modification not provided:Tape indicates loan has been modified but no Modification Agreement located in the file. Rating - 3 General Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No No No Yes XXXXXXX Yes 06/01/2035 Negative Amortization Conventional without MI ARM 1 No 5 15 07/01/2005 07/01/2006 07/01/2015 07/01/2015 0 12 12 MTA - 12 Month Primary Purchase 1004C/70B XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 80 3 Exception: Missing Final HUD-1 Rating - 3 Federal No N/A Pass Pass N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 09/01/2014 GPM 2 09/01/2014 06/01/2052 36 6 Months Interest Yes Yes Not Predatory XXXXXXX Yes 06/01/2035 5/1 or 5/6 Mos ARM Conventional without MI ARM No 5 15 06/01/2010 07/01/2010 06/01/2016 07/01/2015 5 2 12 12 LIBOR - 1 Year (Daily) Primary Purchase 1073/465 XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 80 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Federal No N/A Pass Pass N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 04/06/2010 Fixed 3 05/01/2010 06/01/2035 No Yes XXXXXXX No 07/01/2035 7/1 or 7/6 Mos ARM (I/O) Conventional without MI ARM No 3 15 84 07/01/2012 08/01/2012 07/01/2015 08/01/2015 5 2 12 12 LIBOR - 1 Year (Daily) Primary Purchase 1004C/70B XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Federal Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No Yes 10/01/2012 GPM 2 10/01/2012 09/01/2052 No Yes XXXXXXX Yes 03/01/2036 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No Yes 04/01/2014 GPM 04/01/2014 05/01/2052 No Yes XXXXXXX Yes 06/01/2036 Negative Amortization Conventional without MI ARM No 5 15 07/01/2006 08/01/2006 07/01/2015 08/01/2015 0 1 12 MTA - 12 Month Investment Refinance Cash-out - Other 1004/70 XXXXXXX XXXXXXX 3 Family 1 XXXXXXX XXXXXXX 75 75 1 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Missing Document No N/A 0 N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 08/01/2014 GPM 2 08/01/2014 10/01/2049 36 6 Months Interest Yes Yes XXXXXXX No 01/01/2037 Fixed Rate Conventional with MI Fixed No 4 15 Primary Refinance Rate/Term 1004C/70B XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 90 90 3 Exception: Federal FACTA Disclosure Rating - 2 Exception: Missing Document: MI Certificate not provided Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 General Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No Yes 05/01/2010 GPM 2 05/01/2010 04/01/2050 No Yes XXXXXXX Yes 11/01/2021 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term 1004C/70B XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Missing Final HUD-1 Rating - 3 Federal Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No Yes 09/01/2013 Fixed 3 09/01/2013 11/01/2021 No Yes HUD Deficiency XXXXXXX No 12/01/2037 Fixed Rate Conventional with MI Fixed No 5 15 Primary Refinance Rate/Term 2055 (Exterior Only) XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 25 1 Yes No Pass Pass Pass 8 N/A NO N/A 0 0 N/A N/A N/A Yes 02/16/2015 Fixed 2 03/01/2015 03/01/2042 No Yes XXXXXXX No 06/01/2037 Fixed Rate Conventional with MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 30 2 Exception: Federal FACTA Disclosure Rating - 2 Federal No N/A Pass Pass N/A 8 N/A N/A N/A 0 0 N/A N/A N/A Yes 05/01/2014 GPM 06/01/2014 02/01/2053 No Yes XXXXXXX No 05/01/2037 5/1 or 5/6 Mos ARM (I/O) Conventional without MI ARM 6 No 5 15 05/01/2012 06/01/2012 05/01/2016 06/01/2016 5 2 11 12 12 LIBOR - 1 Year (Daily) Primary Refinance Cash-out - Other 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A Pass 7 Pass No Yes 07/01/2014 GPM 2 07/01/2014 06/01/2054 12 6 Months Interest No Yes XXXXXXX No 08/01/2022 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other 1004/70 XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 80 1 Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No Yes 03/01/2015 Fixed 2 03/01/2015 06/01/2032 No Yes XXXXXXX No 11/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Second Home Purchase 1004/70 XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 80 80 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 04/01/2014 Fixed 3 04/01/2014 10/01/2050 No Yes XXXXXXX Yes 09/01/2047 Fixed Rate Conventional without MI Fixed 7 No 5 15 Primary Refinance Cash-out - Home Improvement 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Exception: TIL Right To Cancel Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No Yes 03/01/2014 GPM 03/01/2014 07/01/2052 12 No Yes XXXXXXX No 09/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 69 69 3 Exception: Initial Loan Application Status Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No Yes 10/01/2011 GPM 10/01/2011 09/01/2037 No Yes ***Initial Loan Application Status (Moodys Rating C) XXXXXXX No 10/01/2037 5/1 or 5/6 Mos ARM Conventional without MI ARM No 5 15 10/01/2012 11/01/2012 10/01/2015 11/01/2015 3 6 6 LIBOR - 6 Month (Daily) Primary Refinance Cash-out - Other 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 70 70 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster.:The most recent valuation inspection is not in the file. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A N/A 8 N/A N/A Yes 03/01/2010 GPM 2 03/01/2010 02/01/2040 36 6 Months Interest No Yes XXXXXXX No 01/01/2038 10/1 or 10/6 Mos ARM (I/O) Conventional without MI ARM 7 No 5 15 01/01/2015 02/01/2015 01/01/2016 02/01/2016 5 2 12 12 12 LIBOR - 1 Year (Daily) Primary Refinance Rate/Term 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 90 90 1 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Missing Document Yes No Pass Pass Pass 8 N/A NO N/A Pass 6 Pass No Yes 04/01/2011 GPM 2 04/01/2011 03/01/2051 No Yes XXXXXXX No 02/01/2048 Fixed Rate Conventional with MI Fixed No 5 15 Primary Refinance Rate/Term 1025/72 XXXXXXX XXXXXXX 2 Family 1 XXXXXXX XXXXXXX 12 1 Yes No Pass Pass Pass 8 N/A NO N/A Pass 6 Pass No Yes 04/01/2014 GPM 04/01/2014 02/01/2048 No Yes XXXXXXX No 07/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase Desk Review XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Finance Charge Tolerance Rating - 2 Federal Yes N/A Pass Fail -467.6 N/A 8 N/A N/A N/A 0 0 N/A 8 Pass No Yes 11/01/2014 GPM 2 11/01/2014 02/01/2052 No Yes XXXXXXX No 04/01/2038 Fixed Rate Conventional without MI Fixed No 2 15 Primary Purchase Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 95 95 3 Exception: Federal FACTA Disclosure Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the note date and is unsigned Rating - 2 Federal Yes N/A Pass Pass -7.46 N/A 8 N/A N/A N/A Pass 8 Pass No Yes 07/01/2014 GPM 2 08/01/2014 02/01/2044 No Yes XXXXXXX No 01/01/2034 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Townhouse 1 XXXXXXX XXXXXXX 3 Exception: Missing Final HUD-1 Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes N/A 0 0 N/A 8 N/A N/A N/A 0 Pass 8 Pass No Yes 03/01/2012 Fixed 2 03/01/2012 01/01/2034 No Yes Indeterminable UAL - GA XXXXXXX Yes 01/01/2047 Fixed Rate I/O Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: Missing Document: 1003 Initial not provided:Used application date as shown on final 1003 Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated afterthe note date and is unsigned Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Sent:TIL in file presumed to be the Final TIL is dated afterthe note date and is unsigned Rating - 2 General Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No Yes 03/01/2013 GPM 03/01/2013 01/01/2047 No Yes ***Missing Document: 1003 Initial not provided:Used application date as shown on final 1003 (Moodys Rating C) XXXXXXX No 07/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other 1004C/70B XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 3 Exception: Federal FACTA Disclosure Rating - 2 Exception: Missing Document: 1003 Initial not provided:Per final 1003 theinitial application date is 5/3/2007. Rating - 3 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as thefunding date6/11/2007 and is unsigned. Rating - 2 General Yes No Pass Pass Pass 8 N/A NO N/A 0 0 N/A N/A N/A Yes 11/30/2012 Fixed 01/01/2013 08/01/2038 No Yes ***Missing Document: 1003 Initial not provided:Per final 1003 theinitial application date is 5/3/2007. (Moodys Rating C) XXXXXXX Yes 12/01/2035 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Sent Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A N/A 8 N/A N/A Yes 04/01/2010 GPM 2 04/01/2010 12/01/2035 No No Yes XXXXXXX No 11/01/2036 Fixed Rate Conventional without MI Fixed 8 No 5 15 Investment Refinance Cash-out - Other 1025/72 XXXXXXX XXXXXXX 2 Family 1 XXXXXXX XXXXXXX 80 80 2 Exception: Title: Evidence of title is missing:Missing preliminary and final Title Rating - 3 Missing Document Exception: Federal FACTA Disclosure Rating - 2 No N/A 0 N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 12/01/2014 GPM 3 12/01/2014 04/01/2037 No Yes XXXXXXX No 11/01/2036 Fixed Rate Conventional with MI Fixed No 3 15 Primary Purchase 1025/72 XXXXXXX XXXXXXX 2 Family 1 XXXXXXX XXXXXXX 95 95 30 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Federal Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No Yes 09/01/2013 GPM 09/01/2013 11/01/2036 No Yes XXXXXXX No 02/01/2037 Fixed Rate Conventional with MI Fixed No 5 15 Primary Purchase 1073/465 XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 95 95 0 30 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Federal No N/A Pass Pass -96.34 N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 10/01/2013 GPM 2 11/01/2013 02/01/2050 No Yes XXXXXXX No 09/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 2055 (Exterior Only) XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Federal FACTA Disclosure Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file appears to be final.It is dated, same as note & not signed by borrowers Rating - 2 No N/A Pass Pass N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 03/01/2011 GPM 04/01/2011 09/01/2037 No Yes XXXXXXX No 09/01/2047 Fixed Rate I/O Conventional without MI Fixed No 5 15 Primary Purchase 1075/466 XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Federal Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No Yes 04/01/2014 GPM 04/01/2014 09/01/2047 No Yes XXXXXXX Yes 09/01/2047 Fixed Rate I/O Conventional without MI Fixed No 5 15 Primary Purchase 2055 (Exterior Only) XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the funding date and is unsigned. Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Sent Rating - 2 Federal Yes N/A Pass Pass 0 N/A 8 N/A N/A N/A 0 Pass 8 Pass No Yes 05/27/2015 GPM 4 07/01/2015 12/01/2050 No Yes XXXXXXX Yes 04/01/2036 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the note date and is unsigned. Rating - 2 Federal Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No Yes 07/01/2011 GPM 07/01/2011 07/01/2049 No Yes XXXXXXX No 07/01/2046 Fixed Rate Conventional without MI Fixed No 4 15 Primary Purchase 1004C/70B XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes N/A 0 N/A 8 N/A N/A N/A Pass 8 Pass No Yes 09/01/2013 GPM 10/01/2013 09/01/2053 No Yes XXXXXXX No 01/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Federal Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No Yes 11/01/2010 GPM 12/01/2010 01/01/2037 No Yes XXXXXXX Yes 02/01/2038 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the note date and is unsigned Rating - 2 Federal Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No Yes 11/01/2014 GPM 11/01/2014 10/01/2054 No Yes XXXXXXX Yes 01/01/2047 Fixed Rate I/O Conventional without MI Fixed No 5 15 Primary Purchase 1075/466 XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:“TIL in file presumed to be the Final TIL is dated the same as the funding date and is unsigned.” Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Sent:“TIL in file presumed to be the Final TIL is dated the same as the funding date and is unsigned.” Rating - 2 Federal Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No Yes 05/06/2011 GPM 2 06/01/2011 05/01/2051 No Yes XXXXXXX Yes 12/01/2036 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure:TIL in file is indicated to be final, expected funding date same as disbursement date but is not signed or dated by borrower so cannot confirm that borrower received. Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Sent Rating - 2 Federal No N/A Pass Pass N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 07/01/2010 GPM 2 07/01/2010 12/01/2036 No No Yes XXXXXXX No 04/01/2047 Fixed Rate I/O Conventional without MI Fixed No 5 15 Primary Purchase 1073/465 XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Federal No N/A Pass Pass N/A 8 N/A N/A N/A N/A 6 N/A N/A Yes 11/01/2013 GPM 2 11/01/2013 10/01/2053 No Yes XXXXXXX Yes 02/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term AVM XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:“TIL in file presumed to be the Final TIL is dated the same as the funding date and is unsigned.” Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Sent Rating - 2 Document Error Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No Yes 06/01/2015 GPM 07/01/2015 02/01/2037 No Yes XXXXXXX No 08/01/2047 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 2055 (Exterior Only) XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Federal No N/A Pass Pass N/A 8 N/A N/A N/A N/A 7 N/A N/A Yes 11/01/2014 GPM 2 11/01/2014 10/01/2054 No Yes XXXXXXX No 07/01/2037 Fixed Rate Conventional without MI Fixed No 3 15 Primary Purchase 2055 (Exterior Only) XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster.:Inspection dated after disaster date not found in file Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Federal Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No Yes 03/01/2011 GPM 2 03/01/2011 07/01/2037 No No Yes XXXXXXX Yes 02/01/2047 Fixed Rate I/O Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: RESPA Affiliated Business Arrangement Disclosure Rating - 2 Exception: TIL RTC Expected Expiration vs Actual Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Sent Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A N/A 8 N/A N/A Yes 04/29/2010 Fixed 3 07/01/2010 02/01/2047 No Yes XXXXXXX No 01/01/2036 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004C/70B XXXXXXX XXXXXXX PUD Attached 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Federal No N/A Pass Pass -77.22 N/A 8 N/A N/A N/A N/A 7 N/A N/A Yes 02/01/2013 GPM 2 02/01/2013 01/01/2053 No Yes XXXXXXX No 07/01/2037 Fixed Rate Conventional without MI Fixed No 2 15 Primary Purchase 1075/466 XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 36 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Federal Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No Yes 01/01/2014 Fixed 2 01/12/2014 12/01/2043 No Yes XXXXXXX No 01/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 2055 (Exterior Only) XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the final TIL is dated the same as the note date and is unsigned. Rating - 2 Document Error No N/A Pass Pass N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 12/01/2014 GPM 12/01/2014 04/01/2052 No Yes XXXXXXX No 06/01/2036 Fixed Rate Conventional without MI Fixed No 2 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 97 97 3 Exception: Initial Loan Application Status Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Exception: TIL Finance Charge Tolerance Rating - 2 Federal Yes N/A Pass Fail -303 N/A 8 N/A N/A N/A Pass 8 Pass No Yes 08/01/2011 Fixed 09/01/2011 01/01/2049 No Yes XXXXXXX No 08/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Federal No N/A Pass Pass N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 04/19/2013 GPM 2 05/01/2013 04/01/2053 No Yes XXXXXXX Yes 07/01/2034 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 3 Exception: Missing Document: 1003 Initial not provided:Application date entered as provided on the Final 1003. Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status:Missing Final TIL Rating - 2 General No N/A 0 N/A 8 N/A N/A N/A 0 0 N/A N/A N/A Yes 02/01/2011 GPM 03/01/2011 11/01/2034 No Yes ***Missing Document: 1003 Initial not provided:Application date entered as provided on the Final 1003. (Moodys Rating D) XXXXXXX No 03/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 3 Exception: Federal FACTA Disclosure Rating - 2 Exception: Missing Document: 1003 Initial not provided:Application date entered as provided on the Final 1003. Rating - 3 Exception: Missing Document: Right to Cancel (RTC) not provided Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Sent Rating - 2 General Yes No Pass Pass -16.64 Pass 8 N/A NO N/A N/A 8 N/A N/A Yes 11/23/2010 GPM 3 01/01/2011 06/01/2037 No No Yes ***Missing Document: 1003 Initial not provided:Application date entered as provided on the Final 1003. (Moodys Rating D) XXXXXXX No 11/01/2047 Fixed Rate I/O Conventional without MI Fixed No 5 15 Primary Purchase 2055 (Exterior Only) XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster.:verified Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: Federal Flood Disclosure Received Rating - 2 Exception: Federal Flood Disclosure Timing Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Federal No N/A Pass Pass N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 02/01/2015 GPM 2 03/01/2015 11/01/2047 No Yes XXXXXXX No 10/01/2046 Fixed Rate I/O Conventional without MI Fixed No 5 15 Primary Purchase XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 N/A 8 N/A N/A N/A N/A 7 N/A N/A Yes 02/01/2012 GPM 02/01/2012 01/01/2052 No Yes XXXXXXX No 04/01/2047 Fixed Rate I/O Conventional without MI Fixed No 5 15 Primary Purchase 1025/72 XXXXXXX XXXXXXX 2 Family 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the funding) date and is unsigned. Rating - 2 Federal No N/A Pass Pass N/A 8 N/A N/A N/A N/A 6 N/A N/A Yes 02/01/2014 GPM 2 02/01/2014 10/01/2049 No Yes XXXXXXX XXXXXXX XXXXXXX XXXXXXX XXXXXXX 3 Exception: Missing Document: Incomplete loan images/file:Missing sufficient docs to run compliance. Rating - 3 Missing Document No N/A N/A N/A N/A N/A N/A N/A No Indeterminable XXXXXXX No 03/01/2022 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure:TIL in file presumed to be the Final TIL is dated the same as the funding date and is unsigned Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Sent Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No Yes 08/01/2012 Fixed 08/01/2012 03/01/2049 No Yes XXXXXXX Yes 06/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 2055 (Exterior Only) XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Federal No N/A Pass Pass -89.31 N/A 8 N/A N/A N/A 0 N/A 8 N/A N/A Yes 08/01/2011 GPM 08/01/2011 06/01/2037 No Yes XXXXXXX Yes 09/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Federal FACTA Disclosure Rating - 2 Exception: Missing Document: 1003 Initial not provided:Application date entered as provided on the Final 1003. Rating - 3 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the note date (8/24/2007) and is unsigned. Rating - 2 General No N/A Pass Pass N/A 8 N/A N/A N/A 0 0 N/A N/A N/A Yes 02/01/2013 GPM 02/01/2013 11/01/2049 No Yes ***Missing Document: 1003 Initial not provided:Application date entered as provided on the Final 1003. (Moodys Rating D) XXXXXXX No 04/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other 1004C/70B XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file appears to be final, but is missing signature and date Rating - 2 Document Error Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No Yes 04/01/2010 Fixed 4 04/01/2010 07/01/2037 No Yes XXXXXXX Yes 06/01/2037 Fixed Rate Conventional with MI Fixed No 5 15 Primary Refinance Rate/Term 1004C/70B XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 16 1 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Missing Document Yes No Pass Pass Pass 8 N/A NO N/A 0 0 N/A N/A N/A Yes 08/01/2014 Fixed 08/01/2014 06/01/2037 No Yes XXXXXXX No 12/01/2034 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 95 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 02/20/2013 Fixed 04/01/2013 12/01/2034 No Yes XXXXXXX Yes 11/01/2047 Fixed Rate I/O Conventional without MI Fixed No 5 15 Primary Purchase 2055 (Exterior Only) XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Federal Yes N/A Pass Pass N/A 8 N/A N/A N/A 0 N/A N/A N/A Yes 03/01/2014 Fixed 04/01/2014 11/01/2047 No Yes XXXXXXX No 11/01/2036 Fixed Rate Conventional without MI Fixed 6 No 4 15 Primary Purchase 2055 (Exterior Only) XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the note date and is unsigned. Rating - 2 Federal Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No Yes 09/01/2014 GPM 2 09/01/2014 05/01/2052 No Yes XXXXXXX No 07/01/2047 Fixed Rate I/O Conventional without MI Fixed No 5 15 Primary Purchase 2055 (Exterior Only) XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the note date and is unsigned Rating - 2 Document Error Yes N/A Pass Pass N/A 8 N/A N/A N/A 0 N/A 5 N/A N/A Yes 01/20/2011 GPM 03/01/2011 02/01/2051 No Yes XXXXXXX Yes 06/01/2046 Fixed Rate I/O Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure:Missing FACTA Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status:Missing Final TIL Rating - 2 Federal No N/A 0 N/A 8 N/A N/A N/A 0 0 N/A N/A N/A Yes 05/01/2011 GPM 2 06/01/2011 05/01/2051 No Yes XXXXXXX No 01/01/2038 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term 1004/70 XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Rescission Timing Rating - 2 Exception: TIL RTC Expected Expiration vs Actual Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Sent Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No Yes 05/01/2014 GPM 05/01/2014 04/01/2054 No Yes XXXXXXX No 05/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 2055 (Exterior Only) XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: TIL Error: Final TIL signed by all required partiesis blank Rating - 3 Document Error No N/A Pass Pass N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 06/01/2011 GPM 2 06/01/2011 04/01/2047 No Yes XXXXXXX No 10/01/2047 Fixed Rate Conventional without MI Fixed 7 No 3 15 Primary Purchase 1025/72 XXXXXXX XXXXXXX 2 Family 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Federal Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No Yes 07/01/2011 GPM 2 07/01/2011 03/01/2050 No Yes XXXXXXX Yes 01/01/2035 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 0 0 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 12/01/2012 Fixed 01/01/2013 01/01/2035 No Yes Not Predatory XXXXXXX No 04/01/2036 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX PUD Attached 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 N/A 8 N/A N/A N/A N/A 6 N/A N/A Yes 12/01/2014 GPM 12/01/2014 07/01/2036 No Yes XXXXXXX No 12/01/2036 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster.:Inspection dated after disaster date not found in file. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Federal Yes N/A Pass Pass 0 N/A 8 N/A N/A N/A 0 Pass 8 Pass No Yes 02/01/2014 GPM 2 02/01/2014 04/01/2052 No Yes XXXXXXX No 08/01/2036 Fixed Rate Conventional without MI Fixed No 4 15 Primary Purchase 1004C/70B XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 2 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Yes N/A 0 N/A 8 N/A N/A N/A Pass 8 Pass No Yes 04/01/2014 GPM 04/01/2014 03/01/2052 No Yes XXXXXXX No 01/01/2048 Fixed Rate Conventional without MI Fixed 7 No 5 15 Primary Purchase 1025/72 XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Federal No N/A Pass Pass N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 07/01/2014 GPM 2 07/01/2014 06/01/2054 No Yes XXXXXXX No 12/01/2046 Fixed Rate I/O Conventional without MI Fixed No 3 15 Primary Purchase 2055 (Exterior Only) XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: Federal Flood Disclosure Received Rating - 2 Exception: Federal Flood Disclosure Timing Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the final TIL.It is dated the same as the note date and is unsigned. Rating - 2 Federal Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No Yes 03/01/2011 Fixed 2 03/01/2011 08/01/2049 No Yes XXXXXXX Yes 06/01/2047 Fixed Rate I/O Conventional without MI Fixed No 5 15 Primary Purchase 2055 (Exterior Only) XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties Rating - 2 Document Error No N/A Pass Pass N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 08/01/2011 GPM 2 08/01/2011 07/01/2051 No Yes XXXXXXX Yes 02/01/2036 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term 1004C/70B XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster.:The loan file did not contain most recent valuation inspection. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 Pass 8 N/A NO N/A Pass 8 Pass No Yes 03/01/2014 GPM 03/01/2014 10/01/2037 No Yes XXXXXXX No 07/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004C/70B XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster.:not required Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 02/11/2013 Fixed 03/01/2013 07/01/2037 No Yes XXXXXXX No 06/01/2047 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Federal Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No Yes 03/01/2013 Fixed 2 03/01/2013 06/01/2047 No Yes XXXXXXX Yes 06/01/2035 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 97 3 Exception: Federal FACTA Disclosure Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 0 N/A 8 N/A N/A N/A 0 N/A 8 N/A N/A Yes 12/01/2009 GPM 2 12/01/2009 11/01/2049 No Yes Not Predatory ***Initial Loan Application Status (Moodys Rating C) XXXXXXX No 05/01/2047 Fixed Rate I/O Conventional with MI Fixed No 5 15 Primary Purchase 1073/465 XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 20 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Missing Final HUD-1 Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Finance Charge Tolerance Rating - 2 Federal No N/A Pass Fail -1747.66 N/A 8 N/A N/A N/A 0 0 N/A N/A N/A Yes 03/01/2015 Fixed 2 03/01/2015 08/01/2047 No Yes Not Predatory XXXXXXX No 04/01/2031 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 80 3 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Initial Loan Application Status Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Yes No 0 Pass 10 N/A NO N/A 0 0 N/A N/A N/A Yes 03/01/2012 GPM 2 03/01/2012 02/01/2052 No Yes XXXXXXX No 06/01/2036 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Limited Cash-out GSE 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 39 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster.:Per Modification Worksheet dated 04/03/2014, the most recent BPO value is $188K; however this figure was obtained before FEMA disaster. Rating - 1 Exception: TIL Rescission Timing Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A 0 0 N/A N/A N/A Yes 05/01/2014 GPM 2 05/01/2014 02/01/2049 No Yes XXXXXXX No 07/01/2035 Fixed Rate Conventional without MI Fixed No 5 15 Investment Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 90 90 3 Exception: Initial Loan Application Status Rating - 3 Federal No N/A 0 N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 04/01/2012 GPM 2 04/01/2012 01/01/2039 No Yes XXXXXXX No 01/15/2021 Fixed Rate Conventional without MI Fixed No 10 Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Manufactured Housing 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Federal Yes No Pass Pass 0 Pass 10 N/A NO N/A 0 0 N/A N/A N/A Yes 07/01/2015 GPM 2 07/01/2015 05/01/2021 No Yes Indeterminable UAL - SC ***Initial Loan Application Status (Moodys Rating C) XXXXXXX No 11/01/2015 Fixed Rate Conventional without MI Fixed 9 No 5 10 Investment Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Initial Loan Application Status Rating - 3 Exception: Missing Document: HUD-1 Final not provided Rating - 3 No N/A 0 0 N/A 10 N/A N/A N/A 0 0 N/A N/A N/A Yes 06/01/2011 GPM 2 06/01/2011 08/01/2046 No Yes Not Predatory ***Initial Loan Application Status (Moodys Rating C) XXXXXXX No 11/21/2013 Fixed Rate Conventional without MI Fixed No 4 15 Primary Purchase Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Federal No N/A Pass Pass 0 N/A 10 N/A N/A N/A 0 0 N/A N/A N/A Yes 12/01/2011 GPM 2 01/01/2012 04/01/2020 No Yes Not Predatory XXXXXXX No 02/28/2018 Balloon Other Conventional without MI Fixed Yes 5 5 Primary Refinance Rate/Term 2055 w/ Interior XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Initial Loan Application Status:missing 1003 Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Exception: TIL Right To Cancel Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A 0 0 N/A N/A N/A Yes 03/29/2012 GPM 2 03/29/2012 03/28/2030 No Yes XXXXXXX No 09/15/2036 5/1 or 5/6 Mos ARM Conventional without MI ARM No 5 10 09/15/2011 10/15/2011 09/15/2015 10/15/2015 3 2 12 12 US Treasury - 1 Year CMT (Weekly) Primary Purchase Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 80 3 Exception: Federal FACTA Disclosure Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 03/01/2014 GPM 2 04/01/2014 03/01/2051 No Yes XXXXXXX Yes 11/01/2017 Fixed Rate Conventional without MI Fixed No 0 0 Primary Refinance Cash-out - Debt Consolidation Stated XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Initial Loan Application Status Rating - 3 Exception: Texas Cash-out Extension of Credit Disclosure Rating - 3 Exception: Texas Cash-out Fair Market Acknowledgment Rating - 3 Exception: Texas Cash-out Itemized Disclosure Rating - 3 Exception: Texas Cash-out Rescission Period Rating - 3 Exception: TIL Rescission Timing Rating - 2 Exception: TIL Right To Cancel Status:Missing RTC Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Yes No 0 6 Pass 8 N/A NO N/A 6 Pass 8 Pass No Yes 06/01/2013 GPM 2 06/01/2013 05/01/2053 No Yes XXXXXXX Yes 09/24/2028 Fixed Rate Conventional without MI Fixed No Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Rating - 2 Exception: Texas Cash-out Fair Market Acknowledgment Rating - 3 Exception: Texas Cash-out Itemized Disclosure Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 Pass 8 N/A NO N/A Pass 8 Pass No Yes 05/01/2011 Fixed 06/01/2011 04/01/2049 No Yes ***Initial Loan Application Status (Moodys Rating C) ***Texas Cash-out Fair Market Acknowledgment (Moodys Rating C) ***Texas Cash-out Itemized Disclosure (Moodys Rating D) XXXXXXX Yes 08/18/2019 Fixed Rate Conventional without MI Fixed No Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: Texas Cash-out Fair Market Acknowledgment Rating - 3 Exception: Texas Cash-out Rescission Period:Deed was notarized on 08/09/2004 whereas other docs were signed 07/30/2004. Rating - 3 Exception: TIL Rescission Timing:Deed was notarized on 08/09/2004 whereas other docs were signed 07/30/2004. Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 Pass 8 N/A NO N/A Pass 8 Pass No Yes 01/01/2012 GPM 2 01/01/2012 10/01/2021 No Yes ***Initial Loan Application Status (Moodys Rating C) ***Texas Cash-out Fair Market Acknowledgment (Moodys Rating C) ***Texas Cash-out Rescission Period:Deed was notarized on 08/09/2004 whereas other docs were signed 07/30/2004. (Moodys Rating C) XXXXXXX No 01/07/2033 Fixed Rate Conventional without MI Fixed No 4 15 Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 2 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Federal FACTA Disclosure Timing Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: RTC Error:Right to Cancel signature date is blank. Rating - 2 Exception: RTC Error: All required parties did not sign the Right to Cancel Rating - 2 Exception: TIL Error: Borrower signature not dated. Rating - 3 Exception: TIL Error: Final TIL not signed by all required parties Rating - 2 Exception: TIL Right To Cancel Provided Signed Rating - 2 Yes No Pass Pass -1.15 0 Pass 10 N/A NO N/A 0 Pass 10 Pass No Yes 09/01/2013 GPM 2 09/01/2013 11/01/2037 No Yes XXXXXXX No 02/08/2012 10 Year Balloon Conventional without MI Fixed Yes Primary Refinance Cash-out - Other 1025/72 XXXXXXX XXXXXXX 2 Family 1 XXXXXXX XXXXXXX 80 80 32 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: TIL Finance Charge Tolerance Rating - 2 Exception: TIL Right To Cancel Rating - 2 Federal Yes No Pass Fail -78.92 Pass 10 N/A NO N/A 0 0 N/A N/A N/A No No Yes XXXXXXX No 12/01/2033 5/1 or 5/6 Mos ARM (I/O) Conventional without MI ARM No 5 15 60 12/01/2008 01/01/2009 12/01/2015 01/01/2016 5 2 12 12 LIBOR - 1 Year (Daily) Primary Purchase 2055 w/ Interior XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 80 80 41 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Federal No N/A Pass Pass N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 01/26/2009 ARM 3 03/01/2009 12/01/2033 No Yes XXXXXXX No 04/01/2034 5/1 or 5/6 Mos ARM Conventional without MI ARM No 5 15 04/01/2009 05/01/2009 04/01/2016 05/01/2016 5 2 12 12 LIBOR - 1 Year (Daily) Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 95 1 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster.:Inspection dated after disaster date not found in file. Rating - 1 Missing Document No N/A Pass Pass N/A 8 N/A N/A N/A N/A 8 N/A N/A No No Yes XXXXXXX No 09/15/2029 HELOC ARM HELOC ARM No 5 10 10/15/2004 11/15/2004 07/01/2015 08/01/2015 0 0 1 1 Prime Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 0 0 0 1 Yes No PASS FAIL N/A N/A N/A N/A N/A N/A N/A No 0 No Yes Indeterminable XXXXXXX No 04/01/2035 Fixed Rate FHA Fixed No 4 15 Primary Refinance Rate/Term 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A Pass 6 Pass No Yes 06/01/2015 Fixed 07/01/2015 04/01/2035 No Yes XXXXXXX No 05/01/2035 Negative Amortization Conventional without MI ARM No 5 15 08/01/2005 06/01/2006 07/01/2015 06/01/2016 0 1 12 MTA - 12 Month Primary Refinance Rate/Term 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 1 Yes No Pass Pass Pass 8 N/A NO N/A Pass 7 Pass No No 36 2 Months Interest Yes Yes XXXXXXX No 07/01/2035 Negative Amortization Conventional without MI ARM No 5 15 08/01/2005 09/01/2005 07/01/2015 09/01/2015 2 1 12 MTA - 12 Month Investment Refinance Cash-out - Other 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 80 1 No N/A 0 N/A 8 N/A N/A N/A 0 0 N/A N/A N/A Yes 01/01/2009 ARM 02/01/2009 07/01/2045 36 6 Months Interest Yes Yes XXXXXXX Yes 09/01/2036 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Debt Consolidation 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster.:Acknowledged Rating - 1 Exception: Federal FACTA Disclosure:Verified missing Rating - 2 Exception: Initial Loan Application Status Rating - 3 Federal Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No Yes 08/01/2014 Fixed 09/01/2014 07/01/2038 No Yes ***Initial Loan Application Status (Moodys Rating C) XXXXXXX No 02/01/2037 Fixed Rate Conventional with MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX PUD Attached 1 XXXXXXX XXXXXXX 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Missing Document: MI Certificate not provided Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 General No N/A Pass Pass N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 09/01/2012 Fixed 09/01/2012 08/01/2037 No Yes XXXXXXX Yes 12/01/2036 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 80 3 Exception: Texas Cash-out Fair Market Acknowledgment Signed:Acknowledgment in file missing Lender signature Rating - 3 State Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No Yes 04/07/2010 Fixed 06/01/2010 12/01/2036 No Yes ***Texas Cash-out Fair Market Acknowledgment Signed:Acknowledgment in file missing Lender signature (Moodys Rating C) XXXXXXX No 11/01/2036 Fixed Rate Conventional with MI Fixed No 5 15 Primary Refinance Rate/Term 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 73 12 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A Pass 6 Pass No Yes 12/01/2012 Fixed 12/01/2012 11/01/2036 No Yes XXXXXXX No 06/01/2037 2/1 or 2/6 Mos ARM Conventional without MI ARM No 5 15 06/01/2009 07/01/2009 12/01/2015 07/01/2015 3 1 6 6 LIBOR - 6 Month (Daily) Primary Refinance Cash-out - Debt Consolidation 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 60 60 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Michigan CMPA Bill of Rights Timing Rating - 2 Exception: Michigan CMPA Consumer Caution Timing Rating - 2 State Yes No Pass Pass Pass 8 N/A NO N/A 0 0 N/A N/A N/A Yes 11/01/2013 Fixed 11/01/2013 07/01/2052 24 6 Months Interest No Yes XXXXXXX No 06/01/2037 Fixed Rate Conventional with MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 30 3 Exception: Initial Loan Application Status Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Federal No N/A Pass Pass N/A 8 N/A N/A N/A 0 0 N/A N/A N/A Yes 10/01/2008 Fixed 10/01/2008 09/01/2048 No Yes ***Initial Loan Application Status (Moodys Rating C) XXXXXXX No 08/01/2037 5/1 or 5/6 Mos ARM Conventional without MI ARM No 5 15 08/01/2012 09/01/2012 08/01/2015 09/01/2015 3 6 6 LIBOR - 6 Month (Daily) Primary Refinance Cash-out - Other 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 80 Full 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: TIL Finance Charge Tolerance Rating - 2 Federal Yes No Pass Fail -10487.54 Pass 8 N/A NO N/A 0 0 N/A N/A N/A Yes 04/01/2014 Fixed 05/01/2014 08/01/2037 24 6 Months Interest No Yes XXXXXXX No 07/01/2047 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Debt Consolidation 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No Yes 09/01/2013 Fixed 8 09/01/2013 07/01/2047 No Yes XXXXXXX No 08/01/2037 Fixed Rate Conventional without MI Fixed No 3 15 Primary Refinance Cash-out - Debt Consolidation 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 1 Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No No No Yes XXXXXXX Yes 10/01/2037 Fixed Rate Conventional with MI Fixed 7 No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 35 1 Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No Yes 10/01/2014 Fixed 5 10/01/2014 12/01/2051 No Yes XXXXXXX Yes 01/01/2038 Fixed Rate Conventional with MI Fixed No 6 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 90 90 25 1 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster.:FEMA Disaster Issue:The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Missing Document Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No Yes 01/01/2014 Fixed 02/01/2014 08/01/2049 No Yes XXXXXXX No 03/01/2038 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Debt Consolidation 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No Yes 07/01/2015 Fixed 07/01/2015 06/01/2055 No Yes XXXXXXX No 05/01/2024 Fixed Rate Conventional without MI Fixed No 5 15 Second Home Refinance Cash-out - Other 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Timing Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Federal Yes N/A Pass Pass N/A 8 N/A N/A N/A 0 N/A N/A N/A No No Yes XXXXXXX No 06/01/2037 Fixed Rate Conventional with MI Fixed No 5 15 Primary Refinance Cash-out - Debt Consolidation 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 12 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the funding date and is unsigned. Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A 0 0 N/A 8 Pass No Yes 07/01/2014 Fixed 07/01/2014 06/01/2037 No Yes XXXXXXX Yes 02/01/2038 Fixed Rate I/O Conventional without MI Fixed 6 No 5 15 Primary Purchase Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 95 95 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the note date and is unsigned. Rating - 2 Document Error Yes N/A Pass Pass 0 N/A 8 N/A N/A N/A Pass 8 Pass No Yes 11/13/2009 GPM 01/01/2010 12/01/2049 No Yes XXXXXXX No 08/01/2026 Fixed Rate Conventional without MI Fixed No 2 15 Stated XXXXXXX 0 XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Federal No N/A 0 0 N/A 10 N/A N/A N/A 0 0 N/A N/A N/A No No Yes Not Predatory XXXXXXX No 06/01/2035 Fixed Rate Conventional without MI Fixed No 3 15 Primary Purchase Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 97 97 3 Exception: Federal FACTA Disclosure Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes N/A 0 0 N/A 8 N/A N/A N/A 0 Pass 8 Pass No Yes 03/01/2010 Fixed 03/01/2010 03/01/2051 No Yes Indeterminable UAL - MA ***Initial Loan Application Status (Moodys Rating C) XXXXXXX Yes 08/01/2037 7/1 or 7/6 Mos ARM (I/O) Conventional without MI ARM No 5 15 08/01/2014 09/01/2014 08/01/2015 09/01/2015 5 2 12 12 LIBOR - 1 Year (Daily) Primary Refinance Rate/Term 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 80 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the funding date and is unsigned. Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A N/A 8 N/A N/A Yes 07/01/2015 Fixed 07/01/2015 06/01/2055 No Yes XXXXXXX Yes 08/01/2037 Fixed Rate Conventional without MI Fixed 7 No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file is dated the same as Note date but is unsigned Rating - 2 Federal Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No Yes 12/01/2013 Fixed 7 12/01/2013 08/01/2037 No Yes XXXXXXX No 07/01/2036 5/1 or 5/6 Mos ARM Conventional without MI ARM 6 No 5 15 07/01/2011 08/01/2011 07/01/2015 08/01/2015 5 2 11 12 12 LIBOR - 1 Year (Daily) Primary Purchase Stated XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the note date and is unsigned. Rating - 2 Federal No N/A Pass Pass N/A 8 N/A N/A N/A N/A 8 N/A N/A No No Yes XXXXXXX Yes 07/01/2035 Fixed Rate Conventional without MI Fixed 6 No 5 15 Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 3 Exception: Federal FACTA Disclosure Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 0 Pass 8 N/A NO N/A 0 Pass 8 Pass No No No Yes Indeterminable ***Initial Loan Application Status (Moodys Rating C) XXXXXXX Yes 03/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 2055 (Exterior Only) XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 80 80 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster.:FEMA Disaster Issue:The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Federal No N/A Pass Pass -8.66 11 N/A 8 N/A N/A N/A 0 0 N/A N/A N/A No No Yes XXXXXXX Yes 07/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the note date and is unsigned. Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No Yes 06/01/2011 Fixed 07/01/2011 06/01/2051 No Yes ***Initial Loan Application Status (Moodys Rating C) XXXXXXX No 11/01/2037 Fixed Rate Conventional with MI Fixed 6 No 5 15 Primary Refinance Cash-out - Debt Consolidation 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 25 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: Federal Flood Disclosure Received Rating - 2 Exception: TIL Rescission Timing Rating - 2 Exception: TIL RTC Expected Expiration vs Actual Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Sent:TIL in file presumed to be the Final TIL is dated the same as the funding date. Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No No No Yes XXXXXXX No 09/01/2036 Fixed Rate Conventional without MI Fixed No 5 15 Investment Refinance Cash-out - Other 1025/72 XXXXXXX XXXXXXX 2 Family 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Federal No N/A 0 N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 11/01/2013 Fixed 11/01/2013 03/01/2050 No Yes XXXXXXX No 10/01/2035 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 80 2 Exception: TIL Rescission Timing Rating - 2 Exception: TIL RTC Expected Expiration vs Actual Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Sent:TIL in file presumed to be the Final TIL is dated the same as the funding date. Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A 0 0 N/A 8 Pass No Yes 11/01/2013 Fixed 5 11/01/2013 11/01/2035 No No Yes XXXXXXX No 06/01/2035 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase UTD XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Federal FACTA Disclosure Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes N/A 0 0 N/A 8 N/A N/A N/A 0 Pass 8 Pass No Yes 07/01/2013 Fixed 08/01/2013 06/01/2035 No Yes Indeterminable UAL - GA ***Initial Loan Application Status (Moodys Rating C) XXXXXXX Yes 01/01/2036 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes N/A 0 0 N/A 8 N/A N/A N/A 0 Pass 8 Pass No Yes 05/01/2014 Fixed 06/01/2014 11/01/2048 No Yes XXXXXXX Yes 05/01/2038 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 95 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file is presumed to be the Final TIL. It is dated the same as the Funding date but is unsigned. Rating - 2 Document Error Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No Yes 01/01/2014 Fixed 01/01/2014 12/01/2053 No Yes XXXXXXX No 10/01/2046 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Missing Document: Modification not provided:Tape indicates loan has been modified but no Modification Agreement located in the file. Rating - 3 General Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the funding date and is unsigned. Rating - 2 Exception: TIL Right To Cancel Provided Signed Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Sent:TIL in file presumed to be the Final TIL is dated the same as the funding date and is unsigned. Rating - 2 Yes No Pass Pass Pass 8 N/A NO N/A 0 0 N/A N/A N/A No No Yes XXXXXXX Yes 08/01/2035 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Federal FACTA Disclosure Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Yes No 0 Pass 8 N/A NO N/A N/A 8 N/A N/A Yes 07/24/2013 Fixed 09/01/2013 08/01/2035 No Yes XXXXXXX No 02/01/2034 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase Stated XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 97 97 3 Exception: Initial Loan Application Status Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes N/A 0 N/A 8 N/A N/A N/A Pass 8 Pass No No No Yes XXXXXXX Yes 11/01/2036 Fixed Rate Conventional without MI Fixed 6 No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 43 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the note date and is unsigned. Rating - 2 Federal Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No No No Yes XXXXXXX No 11/01/2035 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes N/A 0 N/A 8 N/A N/A N/A Pass 8 Pass No Yes 11/10/2010 Fixed 12/01/2010 11/01/2035 No Yes XXXXXXX No 08/01/2034 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Debt Consolidation AVM XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A Pass 6 Pass No Yes 08/01/2014 Fixed 6 09/01/2014 11/01/2034 No Yes XXXXXXX No 09/01/2036 Fixed Rate Conventional without MI Fixed No 3 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the note date and is unsigned. Rating - 2 Federal Yes N/A Pass Pass -3.48 N/A 8 N/A N/A N/A Pass 8 Pass No Yes 07/01/2009 Fixed 08/01/2009 09/01/2036 No Yes XXXXXXX No 12/01/2047 Fixed Rate I/O Conventional without MI Fixed 7 No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Federal No N/A Pass Pass N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 09/01/2012 Fixed 7 09/01/2012 12/01/2047 No Yes XXXXXXX No 06/01/2035 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase Stated XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 97 97 3 Exception: Federal FACTA Disclosure Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 0 N/A 8 N/A N/A N/A 0 N/A 7 N/A N/A Yes 02/01/2014 Fixed 02/01/2014 06/01/2035 No Yes Not Predatory XXXXXXX Yes 04/01/2034 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 97 97 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 N/A 8 N/A N/A N/A Pass 7 Pass No No No Yes XXXXXXX Yes 10/01/2035 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 29 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the note date and is unsigned. Rating - 2 Federal Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No Yes 10/01/2013 Fixed 10/01/2013 09/01/2053 No Yes XXXXXXX No 07/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 76 76 Full 2 Exception: Ohio CSPA Acknowledgment Receipt Rating - 2 Exception: Ohio CSPA Closing Disclosure Rating - 2 Exception: Ohio CSPA TNB Worksheet Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL dated the same as note Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No Yes 08/01/2013 Fixed 08/01/2013 07/01/2037 No Yes XXXXXXX No 08/01/2047 Fixed Rate I/O Conventional without MI Fixed No 5 15 Primary Purchase 2055 (Exterior Only) XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:The TIL in the file is presented as and presumed to be final.It is dated the same date as the note however it is unsigned and there is no evidence the borrower received a copy. Rating - 2 Federal Yes N/A Pass Pass N/A 8 N/A N/A N/A 0 0 N/A 8 Pass No Yes 02/01/2014 Fixed 03/01/2014 03/01/2050 No Yes XXXXXXX No 12/01/2036 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 2055 (Exterior Only) XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the note date and is unsigned. Rating - 2 Exception: TIL Finance Charge Tolerance:Purchase loan, seasoned >1 year, appears lender did not include $300 pre purchase counseling fee in finance charges, no itemization Rating - 2 Federal No N/A Pass Fail -234.86 N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 12/01/2008 Fixed 01/01/2009 12/01/2036 No Yes XXXXXXX No 04/01/2046 Fixed Rate I/O Conventional with MI Fixed No 5 15 Primary Purchase 1025/72 XXXXXXX XXXXXXX 2 Family 1 XXXXXXX XXXXXXX 18 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 N/A 8 N/A N/A N/A 0 0 N/A N/A N/A No No Yes XXXXXXX No 10/01/2035 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 2055 w/ Interior XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 90 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 N/A 8 N/A N/A N/A N/A 8 N/A N/A No No Yes XXXXXXX No 05/01/2036 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1073/465 XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Federal Yes N/A Pass Pass N/A 8 N/A N/A N/A 0 0 N/A 8 Pass No Yes 10/01/2012 Fixed 11/01/2012 05/01/2036 No Yes XXXXXXX Yes 01/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: HUD Error: Disbursement date is earlier than notary/security instrument date.:Verified notary date on deed is after TIL, RTC and disbursement date Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Exception: TIL Rescission Timing:Borrower notarized on Deed after other legal loan documents. Borrower signed all forms 12/13/2006, deed is notarized 12/18/2006 Rating - 2 Exception: TIL RTC Expected Expiration vs Actual:Appears borrower notary is after other loan signature dates, no new TIL signed by borrower Rating - 2 Document Error Yes No Pass Pass Pass 8 N/A NO N/A 0 0 N/A N/A N/A No No Yes XXXXXXX Yes 01/01/2036 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004C/70B XXXXXXX XXXXXXX Manufactured Housing 1 XXXXXXX XXXXXXX 97 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the note date and is unsigned. Rating - 2 Federal No N/A Pass Pass N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 12/01/2010 GPM 3 12/01/2010 04/01/2036 No No Yes XXXXXXX No 01/01/2036 Fixed Rate Conventional without MI Fixed No 4 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes N/A 0 N/A 8 N/A N/A N/A Pass 8 Pass No No No Yes XXXXXXX No 06/01/2037 Fixed Rate Conventional without MI Fixed No 3 15 Primary Refinance Cash-out - Other 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 78 78 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: TIL Finance Charge Tolerance Rating - 2 Exception: TIL Rescission Timing Rating - 2 Exception: TIL RTC Expected Expiration vs Actual Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Sent Rating - 2 Federal Yes No Pass Fail -285.62 Pass 8 N/A NO N/A Pass 8 Pass No Yes 08/01/2012 Fixed 09/01/2012 06/01/2037 No Yes XXXXXXX Yes 07/01/2034 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 Pass 8 N/A NO N/A N/A 8 N/A N/A Yes 06/01/2014 Fixed 06/01/2014 05/01/2054 No Yes XXXXXXX No 06/01/2037 Fixed Rate Conventional with MI Fixed 6 No 5 15 Primary Refinance Rate/Term 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Federal FACTA Disclosure Rating - 2 Exception: Missing Document: MI Certificate not provided Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the note date and is unsigned. Rating - 2 General Yes No Pass Pass Pass 8 N/A NO N/A 0 N/A N/A N/A Yes 05/01/2009 Fixed 6 06/01/2009 11/01/2042 No Yes ***Missing Document: MI Certificate not provided (Moodys Rating D) XXXXXXX No 05/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 2055 (Exterior Only) XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Federal No N/A Pass Pass N/A 8 N/A N/A N/A N/A 6 N/A N/A Yes 01/01/2013 Fixed 01/01/2013 05/01/2037 No Yes XXXXXXX No 01/01/2037 Fixed Rate Conventional without MI Fixed No 4 15 Primary Purchase 1073/465 XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Federal Yes N/A Pass Pass 0 N/A 8 N/A N/A N/A 0 Pass 8 Pass No No No Yes XXXXXXX Yes 04/01/2034 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 N/A 8 N/A N/A N/A N/A 8 N/A N/A No No Yes XXXXXXX Yes 12/01/2033 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Manufactured Housing 1 XXXXXXX XXXXXXX 3 Exception: Initial Loan Application Status Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes N/A 0 N/A 8 N/A N/A N/A Pass 8 Pass No Yes 06/01/2014 Fixed 07/01/2014 06/01/2054 No Yes XXXXXXX Yes 09/01/2047 Fixed Rate I/O Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file is presumed to be the Final TIL. It is dated the same as the Funding date but is unsigned. Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Sent Rating - 2 Federal Yes N/A Pass Pass N/A 8 N/A N/A N/A Pass 8 Pass No Yes 01/01/2011 GPM 3 01/01/2011 12/01/2050 No Yes XXXXXXX No 01/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 2055 (Exterior Only) XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the Note date and is unsigned Rating - 2 Federal No N/A Pass Pass N/A 8 N/A N/A N/A 0 0 N/A N/A N/A No No Yes XXXXXXX Yes 08/01/2035 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 97 97 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing:Verified on page 14 Rating - 2 Federal No N/A Pass Pass -81.82 N/A 8 N/A N/A N/A 0 0 N/A N/A N/A No No Yes XXXXXXX No 08/01/2046 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 97 97 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the note date and is unsigned. Rating - 2 Federal No N/A Pass Pass N/A 8 N/A N/A N/A N/A 8 N/A N/A Yes 02/01/2014 Fixed 02/01/2014 04/01/2049 No Yes XXXXXXX No 12/01/2018 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Debt Consolidation 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 80 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 Pass 8 N/A NO N/A Pass 8 Pass No No No Yes XXXXXXX Yes 07/01/2036 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster.:loan closed prior to FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: TIL Error: Borrower signature not dated.:TIL in file presumed to be the final.Til dated after note date but funding date matches HUD, and is unsigned. Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Sent Rating - 2 Document Error No N/A Pass Pass 0 N/A 8 N/A N/A N/A 0 0 N/A N/A N/A No No Yes XXXXXXX No 11/01/2035 Fixed Rate Conventional without MI Fixed No 3 15 Primary Refinance Cash-out - Other 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 Pass 8 N/A NO N/A Pass 8 Pass No Yes 02/01/2014 Fixed 03/01/2014 11/01/2035 No Yes XXXXXXX Yes 02/01/2034 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: RESPA Affiliated Business Arrangement Disclosure Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes N/A 0 N/A 8 N/A N/A N/A Pass 8 Pass No Yes 12/01/2014 Fixed 12/01/2014 04/01/2035 No Yes XXXXXXX Yes 06/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Federal No N/A Pass Pass N/A 8 N/A N/A N/A 0 0 N/A N/A N/A No No Yes XXXXXXX No 06/01/2037 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term 1025/72 XXXXXXX XXXXXXX 3 Family 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No Yes 02/01/2014 Fixed 02/01/2014 01/01/2054 No Yes XXXXXXX Yes 09/01/2036 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Federal No N/A Pass Pass N/A 8 N/A N/A N/A 0 0 N/A N/A N/A No No Yes XXXXXXX No 01/01/2047 Fixed Rate I/O Conventional without MI Fixed No 5 15 Primary Purchase 1073/465 XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the (note 12/21/2006) date and is unsigned. Rating - 2 Federal No N/A Pass Pass N/A 8 N/A N/A N/A N/A 6 N/A N/A No No Yes XXXXXXX No 03/01/2018 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 49 49 3 Exception: Flood (Disclosure) Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 Pass 8 N/A NO N/A N/A 8 N/A N/A No No Yes XXXXXXX No 05/01/2023 Fixed Rate Conventional without MI Fixed No 5 15 Investment Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 80 2 Exception: Missing Document: Security Instrument not provided Rating - 3 General Exception: Federal FACTA Disclosure Rating - 2 No N/A 0 N/A 8 N/A N/A N/A N/A 8 N/A N/A No No Yes XXXXXXX No 12/01/2023 Fixed Rate Conventional without MI Fixed No 4 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 70 70 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 0 0 N/A N/A N/A N/A 0 0 N/A N/A N/A No No Yes XXXXXXX Yes 11/01/2028 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Missing Final HUD-1 Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 0 N/A 10 N/A N/A N/A 0 0 N/A N/A N/A Yes 06/01/2007 Fixed 07/01/2007 11/01/2028 No Yes Not Predatory XXXXXXX Yes 02/01/2027 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 70 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Initial Loan Application Status Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 N/A 10 N/A N/A N/A 0 0 N/A N/A N/A No No Yes XXXXXXX No 09/01/2024 Misc. ARM Conventional without MI ARM 6 No 5 15 03/01/1995 04/01/1995 09/01/2015 10/01/2015 1 1 12 6 6 LIBOR - 6 Month (Daily) Second Home Purchase Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Missing Final HUD-1 Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 0 0 N/A N/A N/A N/A 0 0 N/A N/A N/A No No Yes Not Predatory XXXXXXX No 10/01/2027 5/1 or 5/6 Mos ARM Conventional without MI ARM No 5 15 10/01/2002 11/01/2002 10/01/2015 11/01/2015 3 3 2 12 12 US Treasury - 1 Year CMT (Weekly) Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 75 75 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: TIL Rescission Timing Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 0 Pass 10 N/A NO N/A 0 0 N/A N/A N/A No No Yes Indeterminable XXXXXXX No 10/01/2017 Fixed Rate Conventional without MI Fixed 1 No 5 15 Primary Refinance Rate/Term 2055 (Exterior Only) XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Exception: TIL Finance Charge Tolerance:Lender did not include the $300 application fee paid outside of closing. Rating - 2 Federal Yes No Pass Fail -299.55 Pass 10 N/A NO N/A 0 0 N/A N/A N/A No No Yes XXXXXXX No 08/01/2031 Fixed Rate FHA Fixed No 4 15 Primary Purchase XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 44 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Missing Document: FHA Mortgage Insurance Certificate not provided Rating - 3 Exception: TIL Finance Charge Tolerance Rating - 2 General No N/A Pass Fail -1236.34 N/A 10 N/A N/A N/A 0 0 N/A N/A N/A No No Yes XXXXXXX No 03/01/2032 Fixed Rate FHA Fixed 7 No 4 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 97 97 26 1 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Missing Document No N/A Pass Pass N/A 10 N/A N/A N/A 0 0 N/A N/A N/A No No Yes XXXXXXX No 10/01/2017 Fixed Rate Conventional without MI Fixed No 2 15 Primary Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Missing Final HUD-1 Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes N/A 0 0 N/A 10 N/A N/A N/A 0 Pass 8 Pass No No No Yes Indeterminable XXXXXXX No 07/01/2025 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 0 0 N/A N/A N/A N/A 0 0 N/A N/A N/A No No Yes Not Predatory XXXXXXX No 09/01/2029 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 95 95 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 0 N/A 10 N/A N/A N/A 0 0 N/A N/A N/A No No Yes Not Predatory XXXXXXX Yes 10/15/2017 Fixed Rate Conventional without MI Fixed No 5 10 Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Federal Yes No Pass Pass -0.42 0 Pass 8 N/A NO N/A 0 0 N/A N/A N/A No No Yes HUD Deficiency XXXXXXX No 04/02/2018 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Federal Yes No Pass Pass 0 Pass 8 N/A NO N/A 0 N/A 8 N/A N/A No No Yes XXXXXXX No 05/03/2024 Fixed Rate Conventional without MI Fixed No 5 10 Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Initial Loan Application Status Rating - 3 Federal Yes No Pass Pass -0.36 0 Pass 8 N/A NO N/A 0 Pass 8 Pass No No No Yes XXXXXXX No 10/15/2022 Fixed Rate Conventional without MI Fixed No 10 Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Initial Loan Application Status Rating - 3 Exception: Note Error: Note grace period days less than minimum per state:Note grace period is 10 days whereas the state requires 15 days. Rating - 3 Exception: Note Error: Note late charge percentage exceeds maximum per state:State limits the late charge to 2% whereas the note is allowing for $35 which is greater than 2%. Rating - 3 Exception: TIL Finance Charge Tolerance:Due to daily simple interest calculation Rating - 2 Late Charge Yes No Pass Fail -148.25 0 Pass 8 N/A NO N/A 0 Pass 8 Pass No No No Yes XXXXXXX No 05/15/2018 Fixed Rate Conventional without MI Fixed No 5 10 Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 1 Yes No Pass Pass -0.22 0 Pass 8 N/A NO N/A 0 Pass 8 Pass No No No Yes XXXXXXX No 04/13/2019 Fixed Rate Conventional without MI Fixed No 3 15 Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Initial Loan Application Status Rating - 3 Exception: TIL Right To Cancel Rating - 2 Federal Yes No Pass Pass 0 Pass 8 N/A NO N/A 0 Pass 8 Pass No No No Yes XXXXXXX No 08/26/2017 Fixed Rate Conventional without MI Fixed No 5 10 Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing:File does not contain preliminary or final title policy. Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: Note Error: Note grace period days less than minimum per state:Minimum 15 grace period days per state guidelines. Note reflect 10 days. Rating - 3 Exception: Note Error: Note late charge percentage exceeds maximum per state:Maximum 2% late charge percentage per state guidelines.Note reflects 5%. Rating - 3 Late Charge Yes No Pass Pass -0.38 0 Pass 10 N/A NO N/A 0 Pass 8 Pass No No No Yes ***Initial Loan Application Status (Moodys Rating C) ***Note Error: Note grace period days less than minimum per state:Minimum 15 grace period days per state guidelines. Note reflect 10 days. (Moodys Rating C) ***Note Error: Note late charge percentage exceeds maximum per state:Maximum 2% late charge percentage per state guidelines.Note reflects 5%. (Moodys Rating C) XXXXXXX No 04/05/2019 Fixed Rate Conventional without MI Fixed No 2 15 Primary Refinance Rate/Term 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 1 Yes No Pass Pass 0 Pass 8 N/A NO N/A 0 Pass 8 Pass No No No Yes XXXXXXX No 03/26/2019 Fixed Rate Conventional without MI Fixed No 2 15 Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX UTD 1 XXXXXXX XXXXXXX 3 Exception: Initial Loan Application Status Rating - 3 Exception: TIL Finance Charge Tolerance Rating - 2 Federal Yes No Pass Fail -50.74 0 Pass 8 N/A NO N/A 0 Pass 8 Pass No No No Yes ***Initial Loan Application Status (Moodys Rating C) XXXXXXX Yes 06/01/2025 Misc. ARM Conventional without MI ARM No 6 10 12/01/1995 01/01/1996 12/01/2015 07/01/2015 1 1 6 6 US Treasury - 1 Year CMT (Monthly) Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 90 90 3 Exception: Missing Document: Title Final not provided Rating - 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: TIL Rescission Timing Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 0 0 N/A N/A N/A N/A 0 0 N/A N/A N/A No 36 2% No Yes Not Predatory ***Initial Loan Application Status (Moodys Rating C) XXXXXXX Yes 05/01/2025 Misc. ARM Conventional without MI ARM No 6 10 11/01/1995 12/01/1995 11/01/2015 12/01/2015 1 1 6 6 MTA - 12 Month Primary Purchase 1073/465 XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Missing Document: Note - Subject Lien not provided:Missing page 4 of 4, signature page Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 0 0 N/A N/A N/A N/A 0 0 N/A N/A N/A No No Yes Not Predatory XXXXXXX XXXXXXX XXXXXXX XXXXXXX XXXXXXX 3 Exception: Missing Document: Incomplete loan images/file:File only contains correspondence.Insufficient documents to complete review. Rating - 3 Missing Document No N/A N/A N/A N/A N/A N/A N/A No Indeterminable XXXXXXX Yes 04/01/2030 5/1 or 5/6 Mos ARM Conventional without MI ARM No 5 15 04/01/2005 05/01/2005 04/01/2016 05/01/2016 3 2 12 12 US Treasury - 1 Year CMT (Weekly) Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 90 90 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Initial Loan Application Status Rating - 3 Exception: Texas Cash-out Extension of Credit Disclosure Rating - 3 Exception: Texas Cash-out Fair Market Acknowledgment Rating - 3 Exception: Texas Cash-out Itemized Disclosure Timing without Waiver Rating - 3 Exception: Texas Cash-out Payment Schedule Rating - 3 Exception: Texas Cash-out Prepayment Penalty Rating - 3 Exception: Texas Cash-out Refinance Rating - 3 Exception: Texas Cash-out Rescission Period Rating - 3 Exception: TIL Rescission Timing Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 Pass 10 N/A NO N/A 0 0 N/A N/A N/A No 36 Lesser of 2% or 6 months interest No Yes XXXXXXX No 03/01/2031 Fixed Rate Conventional without MI Fixed No 4 15 Primary Purchase Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Initial Loan Application Status Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes N/A 0 N/A 10 N/A N/A N/A Pass 10 Pass No Yes 02/11/2010 Fixed 04/01/2010 03/01/2050 No Yes XXXXXXX Yes 04/01/2032 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 97 97 3 Exception: Initial Loan Application Status Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 0 N/A 10 N/A N/A N/A 0 0 N/A N/A N/A No No Yes ***Initial Loan Application Status (Moodys Rating C) XXXXXXX Yes 08/01/2030 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase Stated XXXXXXX XXXXXXX 1 XXXXXXX XXXXXXX 97 0 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Initial Loan Application Status Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 N/A 10 N/A N/A N/A 0 0 N/A N/A N/A No No Yes ***Initial Loan Application Status (Moodys Rating C) XXXXXXX Yes 10/01/2031 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 97 97 0 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 N/A 10 N/A N/A N/A 0 0 N/A N/A N/A Yes 06/01/2014 Fixed 07/01/2014 06/01/2054 No Yes XXXXXXX Yes 01/01/2031 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Initial Loan Application Status Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 N/A 10 N/A N/A N/A 0 0 N/A N/A N/A Yes 06/01/2014 Fixed 06/01/2014 01/01/2031 No Yes ***Initial Loan Application Status (Moodys Rating C) XXXXXXX Yes 04/30/2023 Fixed Rate Conventional without MI Fixed No 5 11 Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Federal Yes No Pass Pass -13.53 0 Pass 10 N/A NO N/A 0 0 N/A N/A N/A No No Yes Estimated ***Initial Loan Application Status (Moodys Rating C) XXXXXXX Yes 05/20/2029 5/1 or 5/6 Mos ARM Conventional without MI ARM No 5 15 05/20/2004 06/20/2004 05/20/2016 06/20/2016 3 2 12 12 US Treasury - 1 Year CMT (Weekly) Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Initial Loan Application Status Rating - 3 Exception: TIL Rescission Timing Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Yes No Pass Pass Pass 10 N/A NO N/A 0 0 N/A N/A N/A No No Yes ***Initial Loan Application Status (Moodys Rating C) XXXXXXX No 11/15/2026 Fixed Rate Conventional without MI Fixed No 5 10 Primary Purchase Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 0 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: TIL Finance Charge Tolerance:Purchase loan, seasoned >1 year. lender did not include attorney fee of $425 in finance charges Rating - 2 Federal No N/A Pass Fail -324.7 N/A 10 N/A N/A N/A 0 0 N/A N/A N/A No No Yes Not Predatory ***Initial Loan Application Status (Moodys Rating C) XXXXXXX No 10/17/2029 5/1 or 5/6 Mos ARM Conventional without MI ARM No 5 6 10/17/2004 11/17/2004 10/17/2015 11/17/2015 3 2 12 12 US Treasury - 1 Year CMT (Weekly) Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 0 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Federal Yes No Pass Pass Pass 10 N/A NO N/A 0 0 N/A N/A N/A No No Yes Estimated XXXXXXX No 04/15/2016 Fixed Rate Conventional without MI Fixed No 5 6 Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Mobile Home 1 XXXXXXX XXXXXXX 33 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Federal Yes No Pass Pass 10 Pass 10 N/A NO N/A 0 0 N/A N/A N/A No No Yes Estimated XXXXXXX No 09/21/2026 Fixed Rate Conventional without MI Fixed No 5 6 Purchase Stated XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 3 Exception: Missing Note Addendum: Note P&I does not match calculated P&I:Accrual method is daily simple interest.Payments differ by $.67. Rating - 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Federal No N/A 0 0 N/A 10 N/A N/A N/A 0 0 N/A N/A N/A Yes 10/30/2007 Fixed 11/21/2007 10/21/2032 No Yes Not Predatory XXXXXXX Yes 04/01/2024 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase Stated XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal No N/A 0 0 0 N/A N/A N/A N/A 0 0 N/A N/A N/A No No Yes Not Predatory XXXXXXX Yes 09/08/2029 5/1 or 5/6 Mos ARM Conventional without MI ARM No 5 15 09/08/2004 10/08/2004 09/08/2015 10/08/2015 3 2 12 12 US Treasury - 1 Year CMT (Weekly) Primary Refinance Rate/Term 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 0 1 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Missing Document Yes No Pass Pass Pass 10 N/A NO N/A 0 0 N/A N/A N/A No No Yes XXXXXXX No 12/25/2016 Fixed Rate Conventional without MI Fixed No 5 10 Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Missing Document: 1003 Initial not provided:No applications in file. Used 30 days prior to settlement for application date Rating - 3 Exception: Missing Document: HUD-1 Final not provided Rating - 3 General No N/A 0 0 N/A 10 N/A N/A N/A 0 0 N/A N/A N/A No No Yes Not Predatory ***Missing Document: 1003 Initial not provided:No applications in file. Used 30 days prior to settlement for application date (Moodys Rating D) XXXXXXX No 01/18/2017 Fixed Rate Conventional without MI Fixed No 10 Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: TIL Rescission Timing Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Federal Yes No Pass Pass 0 Pass 10 N/A NO N/A 0 0 N/A N/A N/A No No Yes Indeterminable XXXXXXX No 10/26/2025 Fixed Rate Conventional without MI Fixed No 5 10 Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: HUD Error: Disbursement date is earlier than right to cancel expiration date. Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: TIL Finance Charge Tolerance Rating - 2 Exception: TIL Rescission Timing Rating - 2 Document Error Yes No Pass Fail -60.18 Pass 10 N/A NO N/A 0 N/A 5 N/A N/A No No Yes XXXXXXX No 02/08/2032 5/1 or 5/6 Mos ARM Conventional without MI ARM No 4 15 02/08/2007 03/08/2007 02/08/2016 03/08/2016 3 2 12 12 US Treasury - 1 Year CMT (Weekly) Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 0 0 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Federal Yes No Pass Pass 0 Pass 10 N/A NO N/A 0 Pass 10 Pass No No No Yes Indeterminable XXXXXXX No 01/15/2017 Fixed Rate Conventional without MI Fixed No 5 10 Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Yes No Pass Pass 0 Pass 10 N/A NO N/A 0 0 N/A N/A N/A No No Yes Indeterminable XXXXXXX No 02/28/2017 Balloon Other Conventional without MI Fixed Yes 5 10 Primary Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 No N/A Pass Pass 0 N/A 10 N/A N/A N/A 0 0 N/A N/A N/A No No Yes Not Predatory XXXXXXX Yes 02/10/2017 Fixed Rate Conventional without MI Fixed No Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: Texas Cash-out Closing Location Rating - 3 Exception: Texas Cash-out Extension of Credit Disclosure Rating - 3 Exception: Texas Cash-out Fair Market Acknowledgment Rating - 3 Exception: Texas Cash-out Itemized Disclosure Rating - 3 Exception: Texas Cash-out Refinance Rating - 3 Exception: Texas Home Loan Refi Special Mortgage Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Yes No Pass Pass 0 Pass 10 N/A NO N/A 0 Pass 10 Pass No No No Yes Indeterminable XXXXXXX No 04/01/2017 Fixed Rate Conventional without MI Fixed No 5 10 Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Yes No Pass Pass 0 Pass 10 N/A NO N/A 0 0 N/A N/A N/A No No Yes Indeterminable XXXXXXX Yes 03/13/2017 Fixed Rate Conventional without MI Fixed No 5 10 Primary Refinance Cash-out - Other 2055 (Exterior Only) XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 0 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster.:not required Rating - 1 Exception: Title: Evidence of title is missing Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: Texas Cash-out CLTV Rating - 3 Exception: Texas Cash-out Extension of Credit Disclosure Rating - 3 Exception: Texas Cash-out Fair Market Acknowledgment Rating - 3 Exception: Texas Cash-out Itemized Disclosure Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Federal Yes No Pass Pass 0 Pass 10 N/A NO N/A 0 Pass 10 Pass No Yes 06/23/2009 Fixed 07/01/2009 06/01/2049 No Yes Indeterminable ***Texas Cash-out CLTV (Moodys Rating C) ***Texas Cash-out Extension of Credit Disclosure (Moodys Rating D) ***Texas Cash-out Fair Market Acknowledgment (Moodys Rating C) ***Texas Cash-out Itemized Disclosure (Moodys Rating D) XXXXXXX No 04/13/2016 Fixed Rate Conventional without MI Fixed No 5 10 Primary Refinance Rate/Term 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Yes No Pass Pass Pass 10 N/A NO N/A 0 0 N/A N/A N/A No No Yes XXXXXXX Yes 05/15/2020 Fixed Rate Conventional without MI Fixed No 5 10 Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Federal Yes No Pass Pass 0 Pass 10 N/A NO N/A 0 0 N/A N/A N/A No No Yes Indeterminable UAL - NM XXXXXXX No 08/10/2022 Fixed Rate Conventional without MI Fixed No 5 10 Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: TIL Rescission Timing Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Exception: Virginia Tangible Net Benefit Rating - 2 Federal Yes No Pass Pass 0 Pass 10 N/A NO N/A 0 N/A 5 N/A N/A Yes 06/19/2003 Fixed 07/19/2003 08/10/2022 No Yes Indeterminable ***Initial Loan Application Status (Moodys Rating C) XXXXXXX No 07/20/2029 5/1 or 5/6 Mos ARM Conventional without MI ARM No 5 15 08/01/2004 09/01/2004 08/01/2015 09/01/2015 3 2 12 12 US Treasury - 1 Year CMT (Weekly) Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 0 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Federal Yes No Pass Pass Pass 10 N/A NO N/A 0 0 N/A N/A N/A No No Yes Estimated XXXXXXX No 04/01/2019 Fixed Rate Conventional without MI Fixed No 5 15 Primary Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Federal No N/A 0 0 N/A 10 N/A N/A N/A 0 0 N/A N/A N/A No No Yes Not Predatory XXXXXXX Yes 02/01/2018 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 81 Pass 8 N/A NO N/A 0 0 N/A N/A N/A No No Yes XXXXXXX No 05/05/2017 Fixed Rate Conventional without MI Fixed No 5 15 Primary Purchase Stated XXXXXXX XXXXXXX Mobile Home 1 XXXXXXX XXXXXXX 3 Exception: Initial Loan Application Status Rating - 3 Exception: TIL APR Tolerance Rating - 2 Exception: TIL Finance Charge Tolerance Rating - 2 Federal No N/A Fail Fail -457.68 N/A 10 N/A N/A N/A 0 0 N/A N/A N/A No No Yes ***Initial Loan Application Status (Moodys Rating C) XXXXXXX No 05/28/2017 Fixed Rate Conventional without MI Fixed No 5 10 Investment Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Federal No N/A 0 0 N/A 10 N/A N/A N/A 0 0 N/A N/A N/A No No Yes Not Predatory XXXXXXX No 08/19/2027 Fixed Rate Conventional without MI Fixed No 5 10 Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Federal Yes No Pass Pass -6.75 Pass 10 N/A NO N/A 0 0 N/A N/A N/A No No Yes ***Initial Loan Application Status (Moodys Rating C) XXXXXXX No 09/18/2017 Fixed Rate Conventional without MI Fixed No 4 15 Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 0 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 Pass 10 N/A NO N/A Pass 10 Pass No No No Yes ***Initial Loan Application Status (Moodys Rating C) XXXXXXX No 02/17/2018 Fixed Rate Conventional without MI Fixed No 10 Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 Pass 8 N/A NO N/A 0 0 N/A N/A N/A No No Yes XXXXXXX No 02/15/2018 Fixed Rate Conventional without MI Fixed No 5 5 Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: TIL Rescission Timing Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Federal Yes No Pass Pass 0 Pass 8 N/A NO N/A 0 0 N/A N/A N/A No No Yes XXXXXXX No 03/15/2018 Fixed Rate Conventional without MI Fixed No 4 15 Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: North Carolina CHL Tangible Net Benefit Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 0 Pass 8 N/A NO N/A 0 Pass 8 Pass No No No Yes Indeterminable ***Initial Loan Application Status (Moodys Rating C) ***North Carolina CHL Tangible Net Benefit (Moodys Rating C) XXXXXXX No 08/15/2018 Fixed Rate Conventional without MI Fixed No 5 10 Investment Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Federal No N/A 0 N/A 8 N/A N/A N/A N/A 8 N/A N/A No No Yes ***Initial Loan Application Status (Moodys Rating C) XXXXXXX No 01/20/2029 Fixed Rate Conventional without MI Fixed No 5 10 Investment XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 0 0 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Federal No N/A 0 0 N/A 8 N/A N/A N/A 0 N/A 8 N/A N/A Yes 08/20/2009 GPM 05/01/2009 04/01/2049 No Yes Not Predatory XXXXXXX No 09/15/2032 Fixed Rate Conventional without MI Fixed No 5 10 Primary Refinance Cash-out - Other 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 42 2 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Federal FACTA Disclosure Rating - 2 Exception: Federal Flood Disclosure Timing Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Yes No Pass Pass Pass 8 N/A NO N/A Pass 8 Pass No No No Yes XXXXXXX Yes 06/04/2027 Fixed Rate Conventional without MI Fixed No Primary Purchase Stated XXXXXXX XXXXXXX Condo (Low Rise) 1 XXXXXXX XXXXXXX 80 80 3 Exception: Initial Loan Application Status Rating - 3 Exception: TIL Finance Charge Tolerance:The Prepaid Finance Charge calculation did not include the settlement agent's $100 escrow fee or $40 courier fee. Rating - 2 Federal Yes N/A Pass Fail -204.14 N/A 10 N/A N/A N/A Pass 10 Pass No No No Yes XXXXXXX Yes 07/01/2017 Fixed Rate Conventional without MI Fixed No 15 Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Initial Loan Application Status Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Yes No Pass Pass Pass 10 N/A NO N/A 0 0 N/A N/A N/A Yes 07/01/2003 Fixed 08/01/2003 07/01/2017 No Yes XXXXXXX Yes 07/19/2017 Fixed Rate Conventional without MI Fixed No Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: TIL Right To Cancel Status Rating - 2 Yes No Pass Pass Pass 10 N/A NO N/A Pass 10 Pass No No No Yes XXXXXXX No 08/28/2017 Fixed Rate Conventional without MI Fixed No 5 10 Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 Pass 10 N/A NO N/A 0 0 N/A N/A N/A No No Yes XXXXXXX Yes 11/19/2017 Fixed Rate Conventional without MI Fixed No Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 80 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Rating - 2 Exception: Texas Cash-out Fair Market Acknowledgment Rating - 3 Exception: Texas Cash-out Itemized Disclosure Timing without Waiver Rating - 3 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 Pass 8 N/A NO N/A Pass 8 Pass No No No Yes XXXXXXX No 01/05/2033 5/1 or 5/6 Mos ARM Conventional without MI ARM No 5 10 01/05/2008 02/05/2008 01/05/2016 02/05/2016 3 2 12 12 US Treasury - 1 Year CMT (Weekly) Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Initial Loan Application Status Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 Pass 8 N/A NO N/A 0 0 N/A N/A N/A No No Yes XXXXXXX No 02/02/2028 Fixed Rate Conventional without MI Fixed No 4 15 Investment Purchase Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 70 70 1 No N/A 0 N/A 8 N/A N/A N/A 0 0 N/A N/A N/A No No Yes XXXXXXX Yes 02/09/2018 Fixed Rate Conventional without MI Fixed No Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Initial Loan Application Status Rating - 3 Exception: Texas Cash-out Extension of Credit Disclosure Rating - 3 Exception: Texas Cash-out Fair Market Acknowledgment Rating - 3 Exception: Texas Cash-out Itemized Disclosure Rating - 3 Exception: Texas Cash-out Refinance Rating - 3 Exception: TIL Right To Cancel Status:Notice of Right to cancel not provided Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status:Final TIL not provided Rating - 2 Yes No 0 6 Pass 8 N/A NO N/A 6 Pass 8 Pass No No No Yes XXXXXXX No 02/10/2018 Fixed Rate Conventional without MI Fixed No 5 10 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Missing Note Addendum: Note P&I does not match calculated P&I Rating - 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Federal Yes No 0 0 Pass 8 N/A NO N/A 0 Pass 10 Pass No No No Yes Indeterminable XXXXXXX No 04/02/2018 Fixed Rate Conventional without MI Fixed No 5 10 Primary Refinance Rate/Term XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: TIL Rescission Timing Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 Pass 8 N/A NO N/A Pass 10 Pass No No No Yes XXXXXXX Yes 06/05/2028 Fixed Rate Conventional without MI Fixed No Investment Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Missing Final HUD-1 Rating - 3 No N/A 0 0 N/A 8 N/A N/A N/A 0 N/A 8 N/A N/A No No Yes Not Predatory XXXXXXX Yes 07/17/2033 5/1 or 5/6 Mos ARM Conventional without MI ARM No 15 07/17/2008 08/17/2008 07/17/2015 08/17/2015 3 2 12 12 US Treasury - 1 Year CMT (Weekly) Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 Pass 8 N/A NO N/A 0 0 N/A N/A N/A No No Yes ***Initial Loan Application Status (Moodys Rating C) XXXXXXX Yes 09/01/2018 Fixed Rate Conventional without MI Fixed No Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Initial Loan Application Status Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 Pass 8 N/A NO N/A Pass 8 Pass No No No Yes XXXXXXX Yes 09/27/2018 Fixed Rate Conventional without MI Fixed No Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: Texas Home Loan Refi Special Mortgage Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 Pass 8 N/A NO N/A Pass 8 Pass No No No Yes XXXXXXX Yes 11/17/2018 Fixed Rate Conventional without MI Fixed No Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Initial Loan Application Status Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Yes No 0 Pass 8 N/A NO N/A Pass 8 Pass No No No Yes ***Initial Loan Application Status (Moodys Rating C) XXXXXXX Yes 11/10/2018 Fixed Rate Conventional without MI Fixed No Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Initial Loan Application Status Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Yes No 0 Pass 8 N/A NO N/A Pass 8 Pass No No No Yes XXXXXXX Yes 12/09/2018 Fixed Rate Conventional without MI Fixed No Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 0 0 3 Exception: Texas Cash-out Extension of Credit Disclosure Rating - 3 Exception: Texas Cash-out Fair Market Acknowledgment Rating - 3 Exception: Texas Cash-out Itemized Disclosure Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 State Yes No 0 Pass 8 N/A NO N/A Pass 8 Pass No No No Yes XXXXXXX Yes 12/25/2028 Fixed Rate Conventional without MI Fixed No Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: Texas Cash-out Extension of Credit Disclosure Rating - 3 Exception: Texas Cash-out Fair Market Acknowledgment Rating - 3 Exception: Texas Cash-out Itemized Disclosure Rating - 3 Exception: Texas Cash-out Refinance Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 Pass 8 N/A NO N/A Pass 8 Pass No Yes 03/01/2014 Fixed 06/01/2014 12/01/2028 No No Yes XXXXXXX Yes 01/12/2019 Fixed Rate Conventional without MI Fixed No Purchase Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 70 70 3 Exception: Missing Note Addendum: Note P&I does not match calculated P&I Rating - 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: HUD Error: Contract sales price is blank.:Missing HUD/sales contract. Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Document: 1003 Initial not provided:No evidence of application date located in file. Rating - 3 Exception: Missing Final HUD-1 Rating - 3 General No N/A 0 0 N/A 8 N/A N/A N/A 0 N/A 8 N/A N/A No No Yes Not Predatory ***HUD Error: Contract sales price is blank.:Missing HUD/sales contract. (Moodys Rating C) ***Initial Loan Application Status (Moodys Rating C) ***Missing Document: 1003 Initial not provided:No evidence of application date located in file. (Moodys Rating D) XXXXXXX No 03/05/2029 Fixed Rate Conventional without MI Fixed No 5 10 Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Missing Document: Modification not provided:Tape indicates loan has been modified, no evidence of modification in file Rating - 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 Pass 8 N/A NO N/A 0 0 N/A N/A N/A No No Yes ***Initial Loan Application Status (Moodys Rating C) XXXXXXX Yes 03/15/2020 Fixed Rate Conventional without MI Fixed No Primary Refinance Cash-out - Other XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Federal FACTA Disclosure Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: Texas Cash-out Extension of Credit Disclosure Rating - 3 Exception: Texas Cash-out Fair Market Acknowledgment Rating - 3 Exception: Texas Cash-out Itemized Disclosure Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 6 Pass 8 N/A NO N/A 6 Pass 8 Pass No No No Yes XXXXXXX No 12/21/2030 Fixed Rate Conventional without MI Fixed No Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Federal FACTA Disclosure Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 Pass 8 N/A NO N/A Pass 8 Pass No No No Yes ***Initial Loan Application Status (Moodys Rating C) XXXXXXX Yes 12/25/2031 Fixed Rate Conventional without MI Fixed No Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Rating - 2 Exception: Texas Cash-out Fair Market Acknowledgment Rating - 3 Exception: Texas Cash-out Itemized Disclosure Timing without Waiver Rating - 3 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 6 Pass 8 N/A NO N/A 6 Pass 8 Pass No Yes 02/01/2014 Fixed 02/01/2014 01/01/2054 No Yes XXXXXXX Yes 02/24/2032 Fixed Rate Conventional without MI Fixed No Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 80 80 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Federal FACTA Disclosure Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Rating - 2 Exception: Texas Cash-out Extension of Credit Disclosure Rating - 3 Exception: Texas Cash-out Fair Market Acknowledgment Rating - 3 Exception: Texas Cash-out Itemized Disclosure Rating - 3 Exception: Texas Cash-out Refinance Rating - 3 Exception: Texas Home Loan Refi Special Mortgage Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 0 Pass 8 N/A NO N/A 0 Pass 8 Pass No No No Yes XXXXXXX Yes 10/13/2024 Fixed Rate Conventional without MI Fixed No Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Federal FACTA Disclosure Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: Texas Cash-out Extension of Credit Disclosure Rating - 3 Exception: Texas Cash-out Fair Market Acknowledgment Rating - 3 Exception: Texas Cash-out Itemized Disclosure Rating - 3 Exception: Texas Cash-out Refinance Rating - 3 Exception: Texas Cash-out Rescission Period Rating - 3 Exception: TIL Rescission Timing Rating - 2 Exception: TIL Right To Cancel Status Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Status Rating - 2 Federal Yes No 0 6 Pass 8 N/A NO N/A 6 Pass 8 Pass No No No Yes ***Initial Loan Application Status (Moodys Rating C) ***Texas Cash-out Extension of Credit Disclosure (Moodys Rating D) ***Texas Cash-out Fair Market Acknowledgment (Moodys Rating C) ***Texas Cash-out Itemized Disclosure (Moodys Rating D) ***Texas Cash-out Refinance (Moodys Rating C) ***Texas Cash-out Rescission Period (Moodys Rating C) XXXXXXX Yes 08/02/2018 Fixed Rate Conventional without MI Fixed No 5 15 Primary Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Federal No N/A Pass Pass 0 N/A 10 N/A N/A N/A 0 0 N/A N/A N/A No 12 3 Months Interest No Yes Not Predatory XXXXXXX No 09/07/2036 Fixed Rate Conventional without MI Fixed No 5 11 Primary Refinance Cash-out - Debt Consolidation 2055 (Exterior Only) XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 0 2 Exception: Federal FACTA Disclosure Rating - 2 Exception: Michigan CMPA Bill of Rights Rating - 2 Exception: Michigan CMPA Consumer Caution Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Federal Yes No Pass Pass 4 Pass 8 N/A NO N/A 0 0 N/A N/A N/A No No Yes XXXXXXX No 04/10/2037 Fixed Rate Conventional without MI Fixed No 5 11 Primary Refinance Cash-out - Other UTD XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Federal FACTA Disclosure:FACTA Disclosure not provided Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: Michigan CMPA Bill of Rights:Disclosure not provided Rating - 2 Exception: Michigan CMPA Consumer Caution:Consumer Caution Notice not provided Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing:Disclosure dated day of closing Rating - 2 Yes No Pass Pass 4 Pass 8 N/A NO N/A 0 0 N/A N/A N/A No No Yes XXXXXXX No 05/01/2037 Fixed Rate Conventional without MI Fixed No 5 11 Primary Refinance Cash-out - Debt Consolidation 2055 w/ Interior XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: Michigan CMPA Bill of Rights Rating - 2 Exception: Michigan CMPA Consumer Caution Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Exception: TIL Right To Cancel Rating - 2 Federal Yes No Pass Pass 4 Pass 8 N/A NO N/A 0 0 N/A N/A N/A No No Yes ***Initial Loan Application Status (Moodys Rating C) XXXXXXX No 11/01/2037 Fixed Rate Conventional without MI Fixed No 5 11 Primary Refinance Rate/Term 2055 (Exterior Only) XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster.:NO recent inspection in file Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: Michigan CMPA Bill of Rights Rating - 2 Exception: Michigan CMPA Consumer Caution Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Federal Yes No Pass Pass 4 Pass 8 N/A NO N/A 0 0 N/A N/A N/A No No Yes XXXXXXX No 11/20/2037 Fixed Rate Conventional without MI Fixed No 5 11 Primary Refinance Cash-out - Other Stated XXXXXXX 0 XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Federal FACTA Disclosure Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: Michigan CMPA Bill of Rights Rating - 2 Exception: Michigan CMPA Consumer Caution Rating - 2 Exception: Missing Final HUD-1 Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Federal Yes No Pass Pass 57 Pass 8 N/A NO N/A 0 0 N/A N/A N/A No No Yes Estimated XXXXXXX No 06/01/2037 Fixed Rate Conventional without MI Fixed No 5 11 Primary Refinance Cash-out - Other 2055 w/ Interior XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 0 2 Exception: FEMA Disaster Issue: The most recent valuation inspection is dated prior to the most recent FEMA disaster. Rating - 1 Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Federal Yes No Pass Pass Pass 8 N/A NO N/A Pass 6 Pass No Yes 04/01/2009 Fixed 05/01/2009 04/01/2049 No Yes XXXXXXX No 09/22/2016 Fixed Rate Conventional without MI Fixed No 4 15 Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 2 XXXXXXX XXXXXXX 3 Exception: Missing Document: Modification not provided Rating - 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Note Error: Note late charge percentage exceeds maximum per state Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Exception: RTC Error: All required parties did not sign the Right to Cancel Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the funding date and is unsigned Rating - 2 Exception: TIL Rescission Timing Rating - 2 Exception: TIL Right To Cancel Provided Signed Rating - 2 Exception: TIL RTC Expected Expiration vs Actual Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Sent Rating - 2 Late Charge Yes No Pass Pass 0 Pass 10 N/A NO N/A 0 Pass 9 Pass No No No Yes XXXXXXX No 05/14/2032 Fixed Rate Conventional without MI Fixed No 4 15 Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 2 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Note Error: Note late charge percentage exceeds maximum per state:4% late charge exceeds the 2% maximum allowed by the State of New York. Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:The TIL in the file is presumed to be final however it is unsigned. Rating - 2 Exception: TIL Right To Cancel Provided Signed Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Sent:TIL in file presumed to be the Final TIL is dated the same as the funding date and is unsigned. Rating - 2 Late Charge Yes No Pass Pass -19.5 0 Pass 10 N/A NO N/A 0 Pass 9 Pass No Yes 06/27/2014 Fixed 08/01/2014 08/01/2049 No Yes ***Note Error: Note late charge percentage exceeds maximum per state:4% late charge exceeds the 2% maximum allowed by the State of New York. (Moodys Rating C) XXXXXXX No 08/07/2032 Fixed Rate Conventional without MI Fixed No 4 15 Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Federal FACTA Disclosure Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Exception: RTC Error: All required parties did not sign the Right to Cancel Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the funding date and is unsigned Rating - 2 Exception: TIL Rescission Timing Rating - 2 Exception: TIL Right To Cancel Provided Signed Rating - 2 Exception: TIL RTC Expected Expiration vs Actual Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Sent:TIL in file presumed to be the Final TIL is dated the same as the funding date and is unsigned Rating - 2 Yes No Pass Pass 0 Pass 8 N/A NO N/A 0 N/A 8 N/A N/A No No Yes XXXXXXX No 10/01/2022 Fixed Rate Conventional without MI Fixed No 4 15 Second Home Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Federal FACTA Disclosure Timing Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties:TIL in file presumed to be the Final TIL is dated the same as the funding date and is unsigned Rating - 2 No N/A Pass Pass -0.41 0 N/A 8 N/A N/A N/A 0 N/A 8 N/A N/A No No Yes XXXXXXX No 10/18/2032 Fixed Rate Conventional without MI Fixed No 4 15 Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 2 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Exception: Initial Loan Application Status Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Compliant Rating - 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Sent Rating - 2 Federal Yes No Pass Pass -0.01 0 Pass 10 N/A NO N/A 0 N/A 10 N/A N/A No No Yes ***Initial Loan Application Status (Moodys Rating C) XXXXXXX No 10/16/2022 Fixed Rate Conventional without MI Fixed No 4 15 Second Home Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: TIL Error: Final TIL not signed by all required parties Rating - 2 No N/A Pass Pass -0.01 0 N/A 8 N/A N/A N/A 0 N/A 8 N/A N/A No No Yes XXXXXXX Yes 11/27/2032 Fixed Rate Conventional without MI Fixed No 4 15 Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Federal FACTA Disclosure Timing Rating - 2 Exception: Initial Loan Application Status Rating - 3 Exception: Missing Final HUD-1 Rating - 3 Exception: Nevada HL Ability to Repay-2007:Missing loan approval and/or income documentation in the file provided for documentation type as ability to repay. Rating - 3 Exception: TIL Error: Final TIL not signed by all required parties:TIL appears to be final, dated the same date as funding date. Rating - 2 Yes No Pass Pass -5.09 Pass 8 N/A NO N/A 0 N/A N/A N/A No No Yes HUD Deficiency ***Initial Loan Application Status (Moodys Rating C) ***Nevada HL Ability to Repay-2007:Missing loan approval and/or income documentation in the file provided for documentation type as ability to repay. (Moodys Rating D) XXXXXXX No 12/19/2027 Fixed Rate Conventional without MI Fixed No 4 15 Second Home Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Federal FACTA Disclosure Timing Rating - 2 No N/A Pass Pass -0.01 0 N/A 8 N/A N/A N/A 0 N/A 8 N/A N/A No No Yes XXXXXXX No 12/30/2032 Fixed Rate Conventional without MI Fixed No 4 15 Primary Refinance Cash-out - Other Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 2 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Exception: TIL RTC Expected Expiration vs Actual Rating - 2 Exception: Truth In Lending Act Final TIL Disclosure Sent:TIL in file presumed to be the Final TIL is dated the same as the funding date and is unsigned Rating - 2 Federal Yes No Pass Pass -0.01 0 Pass 8 N/A NO N/A 0 N/A 8 N/A N/A No No Yes XXXXXXX No 03/24/2018 Fixed Rate Conventional without MI Fixed No 4 15 Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 3 Exception: Title: Evidence of title is missing Rating - 3 Missing Document Exception: Initial Loan Application Status Rating - 3 Exception: RESPA Affiliated Business Arrangement Disclosure Timing Rating - 2 Exception: RTC Error: All required parties did not sign the Right to Cancel Rating - 2 Exception: TIL Error: Final TIL not signed by all required parties Rating - 2 Exception: TIL Right To Cancel Provided Signed Rating - 2 Yes No Pass Pass -0.47 0 Pass 8 N/A NO N/A 0 Pass 7 Pass No No No Yes ***Initial Loan Application Status (Moodys Rating C) XXXXXXX No 02/01/2045 Fixed Rate Conventional with MI Fixed No 5 15 Primary Refinance Rate/Term Stated XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX Full 35 3 Exception: FEMA Disaster Issue: Property is located in a FEMA Disaster area and has not been inspected.:Note that date of disaster was 10/10/1986 but as there was no appraisal in file for this refinance, system is reflecting this exception. Rating - 3 Exception: Public Record Issue::Open Judgment per the credit report I/a/o $1,552 status unknown. Rating - 2 Exception: General Ability To Repay Provision Income and Assets - Assets:Assets stated on the application, not verified. Rating - 3 Exception: NonQM ATR Rating - 3 Exception: Other Income - Not to be used for qualifying:Verification of per capita payments in the file dated 1/13/2015 provides current amount but does not include history of income.Letter reflects continuation of payments and amount of such payments is dependent on approval and member fulfilling reporting requirements. Rating - 3 Exception: RESPA 2010 Estimate Available Through Date Rating - 2 Exception: Unknown Loan Designation Rating - 3 Federal Yes No Pass Pass Pass N/A NO N/A 0 0 N/A N/A N/A No No No ***General Ability To Repay Provision Income and Assets - Assets:Assets stated on the application, not verified. (Moodys Rating D) ***Other Income - Not to be used for qualifying:Verification of per capita payments in the file dated 1/13/2015 provides current amount but does not include history of income.Letter reflects continuation of payments and amount of such payments is dependent on approval and member fulfilling reporting requirements. (Moodys Rating C) ***Unknown Loan Designation (Moodys Rating C) XXXXXXX No 09/01/2044 Fixed Rate Conventional without MI Fixed No 5 15 Primary Refinance Rate/Term 1004/70 XXXXXXX XXXXXXX PUD 1 XXXXXXX XXXXXXX Full 1 Yes No Pass Pass -5.05 Pass N/A NO N/A Pass Pass No No No No XXXXXXX No 11/01/2044 Fixed Rate Conventional with MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 90 90 Full 25 2 Exception: ECOA Receipt of Appraisal No Waiver:Certification in the file signed and dated 10/2/2014 but the applicable statement if received within 3 business days of closing or if not received but waived is blank. Rating - 2 Exception: RESPA 2omparison:The GFE dated 9/12/2014 reflects Owners Policy$769.00 and Title Services $794.00.The HUD reflects Title Services $769.00 and Owners Policy $794.00. Rating - 2 Federal Yes No Pass Pass 0 Pass N/A NO N/A 0 0 N/A N/A N/A No No No XXXXXXX No 09/01/2044 Fixed Rate Conventional with MI Fixed No 5 15 Primary Purchase 1004/70 XXXXXXX XXXXXXX Single Family Detached 1 XXXXXXX XXXXXXX 95 95 Full 30 2 Exception: RESPA HUD Settlement Booklet Status Rating - 2 Federal Yes No Pass Pass Pass N/A NO N/A Pass Pass No No No No XXXXXXX No 09/01/2009 5 Year Balloon Conventional without MI Fixed Yes 60 5 15 Investment Refinance Rate/Term Land Only XXXXXXX XXXXXXX Raw Land/Other Non-Res Prop 1 XXXXXXX XXXXXXX Full 0 0 1 No No PASS PASS N/A N/A N/A N/A N/A N/A N/A Yes 07/10/2014 Fixed 10/01/2014 09/01/2015 No Cure default without capitalization 0 n/a No Yes
